Exhibit 10.03

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

among

 

LESLIE’S POOLMART, INC.,

and

LPM MANUFACTURING, INC.,

as Borrowers, on the one hand,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders,

 

and

 

WELLS FARGO RETAIL FINANCE LLC,

as Agent, on the other hand

 

Dated as of January 25, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

1.

   DEFINITIONS AND CONSTRUCTION    1      1.1.    Definitions    1      1.2.   
Accounting Terms    22      1.3.    Code    23      1.4.    Construction    23  
   1.5.    Schedules and Exhibits    23

2.

   LOAN AND TERMS OF PAYMENT    23      2.1.    Revolving Advances    23     
2.2.    Letters of Credit    29      2.3.    Intentionally Omitted    33     
2.4.    Intentionally Omitted    33      2.5.    Payments    33      2.6.   
Overadvances    34      2.7.    Interest and Letter of Credit Fees: Rates,
Payments, and Calculations    34      2.8.    Collection of Accounts    36     
2.9.    Crediting Payments; Application of Collections    36      2.10.   
Designated Account    37      2.11.    Maintenance of Loan Account; Statements
of Obligations    37      2.12.    Fees    37      2.13.    Eurodollar Rate
Loans    38      2.14.    Illegality    39      2.15.    Requirements of Law   
40      2.16.    Indemnity    42

3.

   CONDITIONS; TERM OF AGREEMENT    42      3.1.    Conditions Precedent to the
Initial Advance and the Initial Letter of Credit    42      3.2.    Conditions
Precedent to all Advances and all Letters of Credit    44      3.3.    Reserved
   44      3.4.    Term; Automatic Renewal    44      3.5.    Effect of
Termination    44      3.6.    Early Termination or Reduction of Commitments and
Base Commitment Amount by Borrowers    45      3.7.    Termination Upon Event of
Default    45

4.

   CREATION OF SECURITY INTEREST    46      4.1.    Grant of Security Interest
   46      4.2.    Negotiable Collateral    46      4.3.    Collection of
Accounts, General Intangibles, and Negotiable Collateral    46      4.4.   
Delivery of Additional Documentation Required    46      4.5.    Power of
Attorney    46



--------------------------------------------------------------------------------

     4.6.    Right to Inspect    47

5.

   REPRESENTATIONS AND WARRANTIES    47      5.1.    No Encumbrances    47     
5.2.    Intentionally Omitted    48      5.3.    Inventory    48      5.4.   
Equipment    48      5.5.    Location of Inventory and Equipment    48      5.6.
   Inventory Records    48      5.7.    Location of Chief Executive Office; FEIN
   48      5.8.    Due Organization and Qualification; Subsidiaries    48     
5.9.    Due Authorization; No Conflict    49      5.10.    Litigation    50     
5.11.    No Material Adverse Change    50      5.12.    Solvency. Borrowers are
Solvent    50      5.13.    Employee Benefits    50      5.14.    Environmental
Condition    50      5.15.    Taxes    51      5.16.    Foreign Asset Control
Regulations, etc    51

6.

   AFFIRMATIVE COVENANTS    51      6.1.    Accounting System    51      6.2.   
Collateral Reporting    51      6.3.    Financial Statements, Reports,
Certificates    52      6.4.    Intentionally Omitted    53      6.5.   
Intentionally Omitted    53      6.6.    Returns    53      6.7.    Title to
Equipment    53      6.8.    Maintenance of Equipment    53      6.9.    Taxes
   53      6.10.    Insurance    54      6.11.    No Setoffs or Counterclaims   
55      6.12.    Location of Inventory and Equipment    55      6.13.   
Compliance with Laws    55      6.14.    Employee Benefits    55      6.15.   
Leases    55

7.

   NEGATIVE COVENANTS    56      7.1.    Indebtedness    56      7.2.    Liens
   57      7.3.    Restrictions on Fundamental Changes    57      7.4.   
Disposal of Assets    57      7.5.    Change Name    57      7.6.    Guarantee
   57



--------------------------------------------------------------------------------

     7.7.    Nature of Business    58      7.8.    Prepayments and Amendments   
58      7.9.    Change of Control    58      7.10.    Consignments    58     
7.11.    Distributions    58      7.12.    Accounting Methods    59      7.13.
   Investments and Acquisitions    59      7.14.    Transactions with Affiliates
   59      7.15.    Suspension    59      7.16.    Intentionally Omitted    59  
   7.17.    Use of Proceeds    59      7.18.    Change in Location of Chief
Executive Office; Inventory and Equipment with Bailees    59      7.19.    No
Prohibited Transactions Under ERISA    59      7.20.    Financial Covenants   
60      7.21.    Capital Expenditures    61

8.

   EVENTS OF DEFAULT    61      8.13.    If a “Change in Control” occurs under
and as defined in the Indenture    63

9.

   THE LENDER GROUP’S RIGHTS AND REMEDIES    63      9.1.    Rights and Remedies
   63      9.2.    Remedies Cumulative    65

10.

   TAXES AND EXPENSES    65

11.

   WAIVERS; INDEMNIFICATION    66      11.1.    Demand; Protest; etc    66     
11.2.    The Lender Group’s Liability for Collateral    66      11.3.   
Indemnification    66      11.4.    Joint Borrowers    66

12.

   NOTICES    72

13.

   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER    73

14.

   DESTRUCTION OF BORROWERS’ DOCUMENTS    74

15.

   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS    74      15.1.    Assignments
and Participations    74      15.2.    Successors    76

16.

   AMENDMENTS; WAIVERS    77



--------------------------------------------------------------------------------

     16.1.    Amendments and Waivers    77      16.2.    No Waivers; Cumulative
Remedies    78

17.

   AGENT; THE LENDER GROUP    78      17.1.    Appointment and Authorization of
Agent    78      17.2.    Delegation of Duties    79      17.3.    Liability of
Agent-Related Persons    79      17.4.    Reliance by Agent    80      17.5.   
Notice of Default or Event of Default    80      17.6.    Credit Decision    81
     17.7.    Costs and Expenses; Indemnification    81      17.8.    Agent in
Individual Capacity    82      17.9.    Successor Agent    82      17.10.   
Withholding Tax    83      17.11.    Collateral Matters    84      17.12.   
Restrictions on Actions by Lenders; Sharing of Payments    85      17.13.   
Agency for Perfection    86      17.14.    Payments by Agent to the Lenders   
86      17.15.    Concerning the Collateral and Related Loan Documents    86  
   17.16.    Field Audits and Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information    86      17.17.    Several
Obligations; No Liability    88

18.

   GENERAL PROVISIONS    88      18.1.    Effectiveness    88      18.2.   
Section Headings    88
     18.3.    Interpretation    88      18.4.    Severability of Provisions   
88      18.5.    Counterparts; Telefacsimile Execution    88      18.6.   
Revival and Reinstatement of Obligations    89      18.7.    Integration    89  
   18.8.    Existing Loan Agreement Superseded    89      18.9.    U.S. Patriot
Act    90

 

 



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule C-1

   Commitments on Closing Date

Schedule E-1

   Inventory Locations

Schedule P-1

   Permitted Liens

Schedule 5.7

   Chief Executive Offices, FEINs

Schedule 5.8

   Subsidiaries

Schedule 5.10

   Litigation

Schedule 6.12

   Location of Inventory and Equipment

Schedule 7.1

   Indebtedness

Schedule 7.4

   Sale and Leaseback Properties

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit B-1

   Form of Business Plan

Exhibit C-1

   Form of Compliance Certificate

Exhibit E-1

   Eligible Transferees

Exhibit F-1

   Confirmation of Winter 2006 Seasonal Extra Amount Commitment

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of January 25, 2005, among LESLIE’S POOLMART, INC., a Delaware
corporation (“Poolmart”), LPM MANUFACTURING, INC., a California corporation
(“LPM”; each of Poolmart and LPM, a “Borrower,” and collectively, “Borrowers”),
with Borrowers’ chief executive office located at 3925 E. Broadway Road, Suite
100, Phoenix, Arizona 85040, on the one hand, and the financial institutions
listed on the signature pages hereof (such financial institutions, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), and WELLS FARGO
RETAIL FINANCE LLC, as Agent, on the other hand.

 

RECITALS

 

WHEREAS, the Borrowers, the lenders and agents party thereto (the “Existing
Lenders”), are parties to that Existing Loan Agreement (as hereinafter defined),
pursuant to which the Existing Lenders have made loans and other extensions of
credit to the Borrowers;

 

WHEREAS, the Lenders are willing to amend and restate the Existing Loan
Agreement, and the Lenders are willing to make loans and other extensions of
credit to the Borrower, all on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged (these recitals being an integral part of this Agreement), the
Borrowers, the Agent and the Lenders hereby agree that, as of the Closing Date
(as defined below), the Existing Loan Agreement shall be amended and restated in
its entirety and shall remain in full force and effect only as set forth herein
and parties hereto hereby agree as follows:

 

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by WFRF or its Affiliates for
the account of the Borrowers.

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.



--------------------------------------------------------------------------------

“Accounts” means all currently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to Borrower arising out of the
sale or lease of goods or the rendition of services by Borrower, irrespective of
whether earned by performance, and any and all credit insurance, guaranties, or
security therefor.

 

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
Eurodollar Rate Loan, the rate per annum (rounded upwards, to the next whole
multiple of 1/100 of 1% per annum) determined by dividing (a) the Eurodollar
Rate for such Interest Period by (b) a percentage equal to (i) 100% minus (ii)
the Reserve Percentage. The Adjusted Eurodollar Rate shall be adjusted on and as
of the effective day of any change in the Reserve Percentage.

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who directly or
indirectly controls, is controlled by, is under common control with or is a
director or executive officer of such Person. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to vote 15%
or more of the securities having ordinary voting power for the election of
directors or the direct or indirect power to direct the management and policies
of a Person.

 

“Agent” means WFRF, solely in its capacity as agent for the Lenders, and shall
include any successor agent.

 

“Agent Advance” has the meaning set forth in Section 2.1(h).

 

“Agent Loan” has the meaning set forth in Section 2.1(g).

 

“Agent-Related Persons” means Agent, together with its Affiliates, and the
officers, directors, employees, and agents of Agent and such Affiliates.

 

“Agent’s Account” has the meaning set forth in Section 2.8.

 

“Agent’s Fee Letter” means that certain letter, of even date herewith, by Agent
addressed to Borrower concerning certain fees payable to Agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Margin” means, at any time, with respect to any Advance: (a) from
the Closing Date through and including July 25, 2005, (i) 2.00% with respect to
Eurodollar Rate Loans consisting of Advances; and (ii) 0.00% with respect to
Reference Rate Loans consisting of Advances; and (b) commencing on the first day
of the first month following an adjustment as provided in the immediately
succeeding sentence, the rate set forth below which corresponds to the EBITDA of
Borrower for which Agent receives the financial statements and Compliance
Certificate required below, determined and adjusted as provided herein. At all
times after July 25, 2005, the

 

2



--------------------------------------------------------------------------------

Applicable Margin shall be adjusted quarterly after each delivery to Agent of
the financial statements of Borrower required pursuant to Section 6.3, together
with the corresponding Compliance Certificate, each such adjustment to be
effective on the first day of the first calendar. month after each such
delivery.

 

Applicable Margin For:

 

Level

--------------------------------------------------------------------------------

  

EBITDA Level

--------------------------------------------------------------------------------

   Eurodollar
Rate Loans


--------------------------------------------------------------------------------

    Reference
Rate Loans


--------------------------------------------------------------------------------

 

I

  

greater than or equal to $50 million

   1.75 %   0.00 %

II

  

greater than or equal to $35 million but less than $50 million

   2.00 %   0.00 %

III

  

greater than or equal to $20 million but less than $35 million

   2.25 %   0.00 %

IV

  

less than $20 million

   2.50 %   0.00 %

 

Notwithstanding anything in this definition to the contrary, in the event that
Agent shall fail to receive any such financial statements and the related
Compliance Certificate for any calendar month within 45 days following the end
of such month, then the Applicable Margin shall, at the end of such 45th day,
immediately and without notice or further action be the highest Applicable
Margin provided herein (such Applicable Margin to be in effect until the Agent
receives the monthly financial statements of Borrower required under Section 6.3
for the most recent month and the related Compliance Certificate).

 

“Assignee” has the meaning set forth in Section 15.1.

 

“Assignment and Acceptance” has the meaning set forth in Section 15.1(a) and
shall be in the form of Exhibit A-1.

 

“Authorized Person” means any officer or other employee of Borrower.

 

3



--------------------------------------------------------------------------------

“Availability” means, as of the date of determination, the result (so long as
such result is a positive number) of (a) the Seasonal Commitment Amount, less
(b) the Revolving Facility Usage.

 

“Availability Condition” means (i) no Default or Event of Default shall have
occurred or be continuing or would result from such event, (ii) immediately
before and after giving effect to such event, Availability hereunder is not less
than $25,000,000, (iii) prior to such event the Borrowers have delivered to the
Agent reasonably satisfactory financial projections forecasting that
Availability will not be less than $25,000,000 at any time during the six (6)
month period immediately following such event, and (iv) not less than five (5)
Business Days prior to such event, the Borrowers have delivered a certificate of
the chief financial officer certifying that the requirements set forth in
clauses (i) through (iii) above are satisfied and the projections delivered to
the Agent in connection with such transaction were prepared based on reasonable
assumptions and reflect good faith estimates of the Borrowers’ future financial
performance.

 

“Average Monthly Availability” means, as of any date of determination, (a) the
average daily borrowing availability for the preceding month, less (b) the sum
of (i) the average daily amount of Advances that were outstanding during the
immediately preceding month, plus (ii) the average daily amount of the undrawn
Letters of Credit that were outstanding during the immediately preceding month.

 

“Bank Products” means any service or facility extended to Borrowers by WFRF or
any Affiliate of WFRF including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or (g) any
Hedge Agreement.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.), as amended, and any successor statute.

 

“Base Commitment Amount” means $75,000,000.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower, any Subsidiary of Borrower, or any ERISA Affiliate
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Poolmart or any committee thereof duly authorized to act on behalf of the board.

 

“Borrower” and “Borrowers” mean Poolmart and LPM, a Borrower and collectively,
the Borrowers.

 

4



--------------------------------------------------------------------------------

“Borrowers’ Books” means all of Borrowers’ Books and records including: ledgers;
records indicating, summarizing, or evidencing Borrowers’ properties or assets
(including the Collateral) or liabilities; all information relating to
Borrowers’ business operations or financial condition; and all computer
programs, disk or tape files, printouts, runs, or other computer prepared
information.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders, or by Agent in the case of an Agent Loan or an Agent
Advance.

 

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in Los Angeles, California, are required or permitted to be closed,
and (b) with respect to all notices, determinations, fundings and payments in
connection with the Eurodollar Rate or Eurodollar Rate Loans, any day that is a
Business Day pursuant to clause (a) above and that is also a day on which
trading in Dollars is carried on by and between banks in the London interbank
market.

 

“Business Plan” means Borrower’s and its Subsidiaries’ projections attached
hereto as Exhibit B-1.

 

“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

 

“Capital Expenditures” means amounts paid or Indebtedness incurred by the
Borrowers or any of its Subsidiaries in connection with (i) the purchase or
lease by the Borrowers or any of their Subsidiaries of Capital Assets that would
be required to be capitalized and shown on the balance sheet of such Person in
accordance with GAAP or (ii) the lease of any assets by the Borrowers or any of
their Subsidiaries as lessee under any Synthetic Lease to the extent that such
assets would have been Capital Assets had the Synthetic Lease been treated for
accounting purposes as a Capital Lease.

 

“Capital Lease” means, for any Person, any lease of property (whether personal,
real or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be required to be recorded as a capital lease in respect
of which such Person is liable as lessee.

 

“Capital Stock” of any person means any and all shares, interest; participation,
or other equivalents (however designated) of or rights, warrants, or options to
purchase, corporate stock or any other equity interest (however designated) of
or in such Person.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and

 

5



--------------------------------------------------------------------------------

backed by the full faith and credit of the United States, in each case maturing
within 1 year from the date of acquisition thereof, (b) marketable direct
obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 1 year from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

 

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holder,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of an amount equal to the greater of (x) 35% of, or (y)
the percentage held by the Permitted Holder of, the Stock of Poolmart having the
right to vote for the election of members of the Board of Directors, or (b) a
majority of the members of the Board of Directors of Poolmart do not constitute
Continuing Directors, or (c) Permitted Holder ceases to own at least 35% of the
Stock of Poolmart having the right to vote for the election of the members of
the Board of Directors, or (d) Poolmart ceases to directly own and control 100%
of the outstanding capital Stock of each of its Subsidiaries extant as of the
Closing Date.

 

“Closing Date” means the date of the first to occur of the making of the initial
Advance or the issuance of the initial Letter of Credit.

 

“Code” means the California Commercial Code, as amended from time to time.

 

“Collateral,” means each Borrower’s right, title and interest in each of the
following:

 

(a) the Accounts,

 

(b) Borrowers’ Books,

 

(c) the Equipment,

 

(d) the General Intangibles,

 

(e) the Inventory,

 

(f) the Investment Property,

 

6



--------------------------------------------------------------------------------

(g) the Negotiable Collateral,

 

(h) any money, or other assets of Borrower that now or hereafter come into the
possession, custody, or control of the Lender Group, and

 

(i) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the Collateral
of Borrowers, and any and all Accounts, Borrowers’ Books, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, money, deposit accounts, or other tangible or intangible property
resulting from the sale, exchange, collection, or other disposition of any of
the foregoing, or any portion thereof or interest therein, and the proceeds
thereof.

 

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement with respect to Poolmart’s chief executive
office and Borrowers’ distribution centers, in form and substance satisfactory
to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including, insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
C-1 or on the signature page of the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder in accordance with the provisions of
Section 15.1, as such Commitment may be adjusted from time to time in accordance
with the provisions of Section 2.1(l) and 15.1 and “Commitments” means,
collectively, the aggregate amount of the commitments of all the Lenders.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 and delivered by the chief accounting officer of Borrower to Agent.

 

“Concentration Account” has the meaning ascribed to such term in Section 2.9.

 

“Confirmation of Winter 2006 Seasonal Extra Amount Commitment” has the meaning
set forth in Section 2.1(l).

 

“Consolidated Total Debt Service” means with respect to the Borrowers and their
Subsidiaries and for any period, the sum, without duplication, of (a)
Consolidated Total Interest Expense for such period plus (b) any and all
scheduled repayments of principal during such period in respect of Indebtedness
that become due and payable during such period pursuant to any agreement or
instrument to which the Borrowers or any of their Subsidiaries is a party
relating to (i) the borrowing of money or the obtaining of credit, including the
issuance of notes or bonds, (ii) the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business), and (iii) any
Synthetic Lease or any Capital Lease.

 

7



--------------------------------------------------------------------------------

“Consolidated Total Interest Expense” means for any period, the aggregate amount
of interest that is paid in cash by the Borrowers and their Subsidiaries during
such period on all Indebtedness of the Borrowers and their Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any Capital Lease or any Synthetic
Lease, and including commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees or expenses in connection with the borrowing of
money.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Poolmart on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Poolmart (as such terms are used in Rule 14a-11 under the Exchange Act) and
whose initial assumption of office resulted from such contest or the settlement
thereof.

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” has the meaning set forth in Section 2.1(f)(ii).

 

“Defaulting Lenders Rate” means the Reference Rate for the first three days from
and after the date the relevant payment is due and thereafter at the interest
rate then applicable to Advances.

 

“Designated Account” means account number 4801907023 of Borrowers maintained
with Borrowers’ Designated Account Bank, or such other deposit account of
Borrowers (located within the United States) which has been designated, in
writing and from time to time, by Borrowers to Agent.

 

“Designated Account Bank” means WFRF or its Affiliates.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the Closing
Date, the form and substance of which shall be satisfactory to Agent.

 

8



--------------------------------------------------------------------------------

“Dollars or $” means United States dollars.

 

“Early Termination Premium” has the meaning set forth in Section 3.6.

 

“EBITDA” means, for any Person at any time, the consolidated net earnings (or
loss) of such Person and its Subsidiaries for the period of 12 consecutive
calendar months most recently ended, minus extraordinary gains for such period,
plus all interest expense (including without limitation amortization of
capitalized financing costs), income taxes, extraordinary or nonrecurring losses
(but not including any write-down of Inventory or cash store closing costs),
non-cash charges (including without limitation non-cash compensation, write-off
of fixed assets, and accrued but unpaid Management Fees), employee termination
charges incurred prior to the Closing Date, and depreciation and amortization
for such period, determined in accordance with GAAP.

 

“Eligible Transferee” means those entities (and any Affiliate thereof) set forth
on Exhibit E-1 hereto as the same may be amended from time to time by Agent,
with the consent of Borrowers, which consent shall not be unreasonably withheld.

 

“Equipment” means all of a Borrower’s present and hereafter acquired machinery,
machine tools, motors, equipment, furniture, furnishings, fixtures, vehicles
(including motor vehicles and trailers), tools, parts, goods (other than
consumer goods, farm products, or Inventory), wherever located, including, (a)
any interest of such Borrower in any of the foregoing, and (b) all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., amendments thereto, successor statutes, and regulations or
guidance promulgated thereunder.

 

“ERISA Affiliate” means (a) any corporation subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which Borrower is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any party subject to ERISA that is a party to an arrangement with Borrower and
whose employees are aggregated with the employees of Borrower under IRC Section
414(o).

 

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of a Borrower, any of its Subsidiaries or
ERISA Affiliates from a Benefit Plan during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of

 

9



--------------------------------------------------------------------------------

notice of intent to terminate a Benefit Plan in a distress termination (as
described in Section 4041(c) of ERISA), (d) the institution by the PBGC of
proceedings to terminate a Benefit Plan or Multiemployer Plan, (e) any event or
condition (i) that provides a basis under Section 4042(a)(1), (2), or (3) of
ERISA for the termination of, or the appointment of a trustee to administer, any
Benefit Plan or Multiemployer Plan, or (ii) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA, (f) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of a
Borrower, any of its Subsidiaries or ERISA Affiliates from a Multiemployer Plan,
or (g) providing any security to any Plan under Section 401(a)(29) of the IRC by
Borrower or its Subsidiaries or any of their ERISA Affiliates.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Rate Loan, the interest rate per annum (rounded upwards, if necessary, to the
next whole multiple of 1/100 of 1% per annum) at which United States dollar
deposits are offered to WFRF (or its Affiliates) by major banks in the London
interbank market (or other eurodollar market selected by Agent) on or about
11:00 a.m. (California time) two Business Days prior to the commencement of such
Interest Period in amounts comparable to the amount of the Eurodollar Rate Loans
requested by and available to Borrower in accordance with this Agreement and for
the applicable Interest Period.

 

“Eurodollar Rate Loan” means any Advance made or outstanding hereunder during
any period when interest on such Advance is payable based on the Adjusted
Eurodollar Rate.

 

“Existing Letter of Credit” means each letter of credit issued by an issuing
lender under the Existing Loan Agreement.

 

“Existing Loan Agreement” means the Loan and Security Agreement, dated as of
June 22, 2000, among the Borrowers, as the borrowers, the lenders from time to
time parties thereto, and Wells Fargo Retail Finance LLC, as Agent, as assignee
from Foothill Capital Corporation, as amended by that certain Amendment Number
One to Loan and Security Agreement, dated as of February 28, 2001, as further
amended by that certain Amendment Number Two to Loan and Security Agreement,
dated as of January 8, 2003, as further amended by that certain Amendment Number
Three to Loan and Security Agreement, dated as of May 21, 2003, as further
amended by that certain Amendment Number Four to Loan and Security Agreement,
dated as of October 31, 2003.

 

“Existing Lenders” has the meaning set forth in the Recitals.

 

“FEIN” means Federal Employer Identification Number.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) an amount equal to the result of (i) EBITDA, less (ii)

 

10



--------------------------------------------------------------------------------

Capital Expenditures made during the twelve (12) consecutive calendar months
most recently ended less (iii) cash taxes paid during the twelve (12)
consecutive calendar months most recently ended, to (b) Consolidated Total Debt
Service for the twelve (12) consecutive calendar months most recently ended.

 

Funded Debt. means (a) Indebtedness of the Borrower and its Subsidiaries
relating to (i) the borrowing of money or the obtaining of credit, including the
issuance of notes or bonds, (ii) the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business), (iii) in
respect of any Synthetic Leases or any Capitalized Leases, and (iv) the maximum
drawing amount of all letters of credit outstanding and (b) Indebtedness of the
type referred to in clause (a) of another Person guaranteed by the Borrower or
any of its Subsidiaries.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“GEI” means Green Equity Investors II, L.P. or, after a pro rata distribution of
all of the capital stock of Poolmart to its partners, such partners.

 

“General Intangibles” means all of any Person’s present and future general
intangibles and other personal property (including contract rights, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, service marks, copyrights,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, infringement claims, computer programs,
information contained on computer disks or tapes, literature, reports, catalogs,
deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), other than goods, Accounts, and Negotiable Collateral.

 

“Governing Documents” means the certificate or articles of incorporation,
by-laws, or other organizational or governing documents of any Person.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude

 

11



--------------------------------------------------------------------------------

oil, natural gas, or geothermal resources, (c) any flammable substances or
explosives or any radioactive materials, and (d) asbestos in any form or
electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between the Borrowers and WFRF or its
Affiliates, which provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging Borrowers’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

 

“Indebtedness” means: (a) all obligations of a Person for borrowed money, (b)
all obligations of a Person evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations of a Person in
respect of letters of credit, bankers acceptances, interest rate swaps, or other
similar financial products, (c) all obligations of a Person under capital
leases, (d) all obligations or liabilities of others secured by a Lien on any
property or asset of a Person, irrespective of whether such obligation or
liability is assumed, to the extent, if such obligation or liability is
non-recourse, of the lesser of (x) the value of such asset and (y) the amount of
the obligation or liability so secured, and (e) any obligation of a Person
guaranteeing or intended to guarantee (whether guaranteed, endorsed, co-made,
discounted, or sold with recourse to such Person) any indebtedness, lease,
dividend, letter of credit, or other obligation of any other Person.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.
“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Indenture” means that certain Indenture, dated as of January     , 2005 for
Poolmart’s Senior Notes, between The Bank of New York, as trustee, and Poolmart,
as issuer, as amended from time to time in accordance with the terms hereof.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

12



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” means that certain Grant of Security
Interest in Trademarks and Licenses, dated as of June 22, 2000, between a
Borrower and the Agent, as assignee of Foothill Capital Corporation.

 

“Interest Period” means, for any Eurodollar Rate Loan, the period commencing on
the Business Day such Eurodollar Rate Loan is disbursed or continued, or on the
Business Day on which a Reference Rate Loan is converted to such Eurodollar Rate
Loan, and ending on the date that is one, two, three, or six months thereafter,
as selected by Borrower and notified to Agent as provided in Sections 2.13(a)
and (b).

 

“Initial Seasonal Commitment Amount Period” has the meaning set forth in the
definition of Seasonal Commitment Amount.

 

“Inventory” means all present and future inventory in which a Person has any
interest, including goods held for sale or lease or to be furnished under a
contract of service and all of such Person’s present and future raw materials,
work in process, finished goods, and packing and shipping materials, wherever
located.

 

“Inventory Reserves” means the reserves, if applicable, as provided under
Section 2.1(b).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, transfers of property to, or capital contributions (excluding (a)
commission, travel, and similar advances to officers and employees of such
Person made in the ordinary course of business, and (b) bona fide Accounts
arising in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness or Stock or other securities. In determining the
aggregate amount of Investments outstanding at any particular time: (a) the
amount of any Investment represented by a guaranty shall be taken at not less
than the principal amount of the obligations guaranteed and still outstanding;
(b) there shall be deducted in respect of each such Investment any amount
received as a return of capital; (c) there shall not be deducted in respect of
any Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise; and (d) there shall not be deducted from the
aggregate amount of Investments any decrease in the value thereof.

 

“Investment Property” means all of a Person’s presently existing and hereafter
acquired or arising investment property (as that term is defined in Section 9115
of the Code).

 

“IP Reaffirmation Agreement” means that certain Intellectual Property
Reaffirmation Agreement, dated as of the date hereof, between Poolmart and the
Agent, for the benefit of the Agent and the Lenders.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

13



--------------------------------------------------------------------------------

“L/C’ has the meaning set forth in Section 2.2(a).

 

“L/C Guaranty” has the meaning set forth in Section 2.2(a).

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 15.1.

 

“Lender Group” means, individually and collectively, each of the individual
Lenders and Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) reasonable and
documented fees or charges actually paid or incurred by Agent in connection with
the Lender Group’s transactions with Borrowers, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication, appraisal
(including periodic Collateral appraisals or business valuations to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) reasonable and documented costs and
expenses incurred by Agent in the disbursement of funds to or for the account of
Borrowers (by wire transfer or otherwise), (d) charges paid or incurred by Agent
resulting from the dishonor of checks, (e) reasonable and documented costs and
expenses paid or incurred by the Agent to correct any default or enforce any
provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) reasonable and documented audit fees and
expenses of Agent related to audit examinations of the books to the extent of
the fees and charges (and up to the amount of any limitation) contained in this
Agreement, (g) reasonable and documented costs and expenses of third party
claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group’s relationship with any Borrower or
any guarantor of the Obligations, (h) Agent’s reasonable and documented fees and
expenses (including attorneys fees) incurred in advising, structuring, drafting,
reviewing, syndicating, administering, amending or modifying the Loan Documents
and any related document or instrument, and (i) Agent’s reasonable fees and
expenses (including attorneys fees and, in the case of the Agent, consulting,
accounting, appraisal, investment banking and similar professional fees and
charges) incurred in terminating, enforcing (including attorneys fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning any Borrower or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any remedial action
concerning the Collateral.

 

14



--------------------------------------------------------------------------------

“Letter of Credit” means an L/C or an L/C Guaranty, as the context requires.

 

“LGP” means Leonard Green & Partners, L.P.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, any Person other than the owner of the property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, adverse claim or charge, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also including reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.11.

 

“Loan Documents” means this Agreement, the Disbursement Letter, the Letters of
Credit, the Restricted Account Agreements, the Securities Account Control
Agreements, the Intellectual Property Security Agreement, the IP Reaffirmation
Agreement, the Agent’s Fee Letter, any note or notes executed by any Borrower
and payable to any member of the Lender Group, any perfection certificate
delivered in connection with this Agreement and any other agreement entered
into, now or in the future, in connection with this Agreement.

 

“Local Account” has the meaning set forth in Section 2.8.

 

“LPM” means LPM Manufacturing, Inc., a California corporation.

 

“LPM Acquisition” means LPM Acquisition LLC, a newly formed entity controlled by
affiliates of LGP.

 

“Management Agreement” means that certain Management Agreement, dated January
25, 2005, between Poolmart and LGP, in the substantially the form delivered by
Poolmart to Agent prior to the Closing Date.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Poolmart on a consolidated basis, (b) the material
impairment of the Borrowers’ ability to perform their obligations under the Loan
Documents or of the Lender Group to enforce the Obligations or realize upon the
Collateral, (c) a material adverse effect on the value of the Collateral or the
amount that the Lender Group would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral, or (d) a material impairment of the priority of the Lender
Group’s Liens with respect to the Collateral.

 

15



--------------------------------------------------------------------------------

“Maturity Date” has the meaning set forth in Section 3.4.

 

“Maximum Commitment Amount” means (a) $105,000,000 prior to July 1, 2005, (b)
$95,0000,000 from July 1, 2005 through March 31, 2006, (c) $75,000,000 from
April 1, 2006 through March 31, 2007, subject to increase pursuant to Section
2.1(l) and (d) $75,000,000 from April 1, 2007 and at all times thereafter, in
each case reduced dollar for dollar by any reductions in the Base Commitment
Amount made pursuant to Section 3.6.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) to which a Borrower, any of its Subsidiaries, or any ERISA
Affiliate has contributed, or was obligated to contribute, within the past six
years.

 

“Negotiable Collateral” means all of a Person’s present and future letters of
credit, notes, drafts, instruments, Investment Property, securities (including
the shares of stock of Subsidiaries of such Person), documents, personal
property leases (wherein such Person is the lessor), and chattel paper.

 

“Net Book Value” means, at any time, the gross amount of the Borrower’s
Inventory that is located in the United States, conforms to the representations
and warranties contained in Section 5.3 hereof, less reserves required by GAAP,
and is reflected on the most recent consolidated balance sheet of Poolmart
delivered pursuant to Section 6.3 hereof.

 

“Old Notes” means Poolmart’s 10.375% Notes due July 15, 2008.

 

“Obligations” means all Advances, including the principal thereof and interest
thereon (including any interest that, but for the provisions of the Bankruptcy
Code, would have accrued), contingent reimbursement obligations under any
outstanding Letters of Credit, premiums (including Early Termination Premiums),
obligations in respect of any Hedge Agreement, Permitted Hedge Agreement or any
Bank Products with WFRF or any of its Affiliates, liabilities (including all
amounts charged to Borrowers’ Loan Account pursuant hereto), obligations, fees,
charges, costs, or Lender Group Expenses (including any fees or expenses that,
but for the provisions of the Bankruptcy Code, would have accrued), covenants,
and duties owing by a Borrower to any member of the Lender Group under any of
the Loan Documents and irrespective of whether for the payment of money, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
and further including all interest not paid when due and all Lender Group
Expenses that a Borrower is required to pay or reimburse by the Loan Documents,
by law, or otherwise.

 

“Originating Lender” has the meaning set forth in Section 15.1(e).

 

16



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in Section 15.1(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title N of
ERISA, or any successor thereto.

 

“Permitted Hedge Agreement” means any interest rate swap, cap, collar or similar
agreement entered into between a Borrower and any Lender and any of its
Affiliates in respect of notional amounts corresponding to the obligations under
this Agreement.

 

“Permitted Holder” means LGP and any Affiliate thereof.

 

“Permitted Investments” means (a) investments in Cash Equivalents, (b)
investments in negotiable instruments for collection, and (c) advances made in
connection with purchases of goods or services in the ordinary course of
business.

 

“Permitted Liens” means (a) Liens held by the Lender Group, (b) Liens for unpaid
taxes that either (i) are not yet due and payable or (ii) are the subject of
Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases and purchase money security interests and Liens
of lessors under capital leases to the extent that the acquisition or lease of
the underlying asset is permitted under Section 7.21. and so long as the Lien
only attaches to the asset purchased or acquired and only secures the purchase
price of the asset, (e) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business of Borrower and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet due and payable, or (ii) are the subject of Permitted Protests, (f)
Liens arising from deposits made in connection with obtaining worker’s
compensation or other unemployment insurance, (g) Liens or deposits to secure
performance of bids, tenders, or leases (to the extent permitted under this
Agreement), incurred in the ordinary course of business of Borrower and not in
connection with the borrowing of money, (h) Liens arising by reason of security
for surety or appeal bonds in the ordinary course of business of a Borrower, (i)
Liens of or resulting from any judgment or award that would not cause a Material
Adverse Change and as to which the time for the appeal or petition for rehearing
of which has not yet expired, or in respect of which a Borrower is in good faith
prosecuting an appeal or proceeding for a review, and in respect of which a stay
of execution pending such appeal or proceeding for review has been secured, and
(j) easements, rights of way, zoning and similar covenants and restrictions, and
similar encumbrances that do not materially interfere with or impair the use or
operation of the Collateral by any Borrower, or materially interfere with the
ordinary conduct of the business of a Borrower.

 

“Permitted Protest” means the right of Borrower to protest any Lien (other than
any such Lien that secures the Obligations), tax (other than payroll taxes or
taxes that are the subject of a United States federal tax lien), or rental
payment, provided that (a) Borrower establishes any reserve required in respect
of such obligation

 

17



--------------------------------------------------------------------------------

in accordance with GAAP, (b) any such protest is instituted and diligently
prosecuted by such Borrower in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Liens of the Lender Group in
and to the Collateral or, if Agent is not so satisfied, Agent shall have
established such reserve against Availability as it deems appropriate in its
reasonable commercial judgment.

 

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

 

“Plan” means any employee benefit plan, program, or arrangement maintained or
contributed to by a Borrower or with respect to which it may incur liability.

 

“Poolmart” has the meaning set forth in the preamble to this Agreement.

 

“Preferred Stock” means Poolmart’s 10% Senior Exchangeable Cumulative Redeemable
Preferred Stock, par value $0.001 per share, the terms of which are designated
in the Preferred Stock Designation.

 

“Preferred Stock Designation” means the Designation, Preferences and Rights of
10% Series A Redeemable Exchangeable Cumulative Preferred Stock. The preferred
is being issued in the merger as part of the new charter, not in a separate
certificate of designation

 

“Pro-Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the aggregate amount of the Commitments.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Borrower.

 

“Recapitalization” means (a) the merger of LPM Acquisition with and into
Poolmart, with Poolmart continuing as the surviving entity in the merger, (b) in
connection with such merger, the exchange of all shares of the existing common
and preferred stock of Poolmart (other than those owned by LPM Acquisition) for
$189.7 million, (c) the issuance of the Preferred Stock for $40.1 million in
cash, (d) the issuance of the Senior Notes and (e) the redemption of up to $59.5
million of Poolmart’s Old Notes by Poolmart from the holders thereof.

 

“Reference Rate” means the rate of interest announced within Wells Fargo Bank,
National Association at its principal office in San Francisco as its

 

18



--------------------------------------------------------------------------------

“prime rate,” with the understanding that the “prime rate” is one of Wells Fargo
Bank, National Association’s base rates (not necessarily the lowest of such
rates) and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as WFRF may designate.

 

“Reference Rate Loans” means any Advance made or outstanding hereunder during
any period when interest on such Advance is payable based on the Reference Rate.

 

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days notice to the PBGC is waived under applicable regulations.

 

“Required Lenders” means, at any time, Agent together with such other Lenders
whose Pro Rata Shares together with Agent aggregate 50.1% or more of the
Commitments; provided that, at any time there are two or more Lenders, “Required
Lenders shall be comprised of at least two Lenders.

 

“Requirement of Law” means, as to any Person: (a) (i) all statutes and
regulations and (ii) court orders and injunctions, arbitrators’ decisions,
and/or similar rulings, in each instance by any Governmental Authority or
arbitrator applicable to or binding upon such Person or any of such Person’s
property or to which such Person or any of such Person’s property is subject;
and (b) that Person’s organizational documents, by-laws and/or other instruments
which deal with corporate or similar governance, as applicable.

 

“Reserve Percentages” for any Interest Period means, as of the date of
determination thereof, the maximum percentage (rounded upward, if necessary to
the nearest 1/100th of 1%), that is in effect on such date as prescribed by the
Board of Governors of the Federal Reserve System for determining the reserve
requirements (including supplemental, marginal, and emergency reserve
requirements) with respect to “eurocurrency liabilities” (as defined in Federal
Reserve Board Regulation D).

 

“Restricted Accounts” shall mean a depositary account established pursuant to
the Restricted Account Agreements.

 

“Restricted Account Agreements” means each Depository Account Agreement, in form
and substance satisfactory to Agent, among Borrower, Agent, and the Restricted
Account Banks.

 

“Restricted Account Bank” means WFRF or such other bank(s) as may be agreed to
by Agent and Borrower from time to time.

 

19



--------------------------------------------------------------------------------

“Retiree Health Plan” means an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides benefits to individuals after
termination of their employment, other than as required by Section 601 of ERISA.

 

“Revolving Facility Usage” means, as of any date of determination, the aggregate
amount of Advances and undrawn Letters of Credit, and unpaid reimbursement
obligations in respect of drawings under Letter of Credit, then outstanding.

 

“Seasonal Advanced Amounts” means to the extent that the amount by which
Revolving Facility Usage exceeds the Base Commitment Amount, a portion of the
Advances equal to such excess.

 

“Seasonal Commitment Amount” means the lesser of (a) the Maximum Commitment
Amount and (b)(i) $105,000,000 for the period from the Closing Date through and
including June 30, 2005 (the “Initial Seasonal Commitment Amount Period”) and
(ii) Base Commitment Amount at all other times; provided, however, if the Winter
2005 Seasonal Commitment Conditions have been satisfied for the period from
September 30, 2005 through and including March 31, 2006 (the “Winter 2005
Seasonal Commitment Amount Period”) the Seasonal Commitment Amount shall be
$95,000,000; provided, further, if the Winter 2006 Seasonal Commitment
Conditions have been satisfied, for the period from September 30, 2006 through
and including March 31, 2007 (the “Winter 2006 Seasonal Commitment Amount
Period”), the Seasonal Commitment Amount shall be $85,000,000.

 

“Seasonal Increased Amount Period” means the Initial Seasonal Commitment Amount
Period, and the Winter 2005 Seasonal Commitment Amount Period and the Winter
2006 Seasonal Commitment Amount Period to the extent that the Seasonal
Commitment Conditions have been satisfied with regard to such time periods.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement, in form and substance satisfactory to Agent, among Borrower, Agent,
and a securities intermediary.

 

“Senior Leverage Ratio” means as at any date of determination, the ratio of (a)
Total Senior Secured Debt outstanding on such date to (b) EBITDA.

 

“Senior Notes” means Poolmart’s 7.75% Senior Notes due February 1, 2013.

 

“Settlement” has the meaning set forth in Section 2.1(i)(i).

 

“Settlement Date” has the meaning set forth in Section 2.1(i)(i).

 

“Solvent” means, with respect to any Person on a particular date, that on such
date, on a consolidated basis, (a) at fair valuations, all of the properties and

 

20



--------------------------------------------------------------------------------

assets of such Person as an entirety on a going concern basis are greater than
the sum of the debts, including contingent liabilities, of such Person, (b) the
present fair salable value of the properties and assets of such Person as an
entirety on a going concern basis is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (e) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
properties and assets would constitute unreasonably small capital after giving
due consideration to the prevailing practices in the industry in which such
Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount that,
in light of all the facts and circumstances existing at such time, represents
the amount that reasonably can be expected to become an actual or matured
liability.

 

“Stock” means all shares, options, warrants, interests, participation, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the Securities Exchange Commission under the
Securities Exchange Act of 1934).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors (or appoint other comparable
managers) of such corporation, partnership, limited liability company, or other
entity.

 

“Subordinated Debt” means unsecured Indebtedness of the Borrowers or any of
their Subsidiaries that is expressly subordinated and made junior to the payment
and performance in full of the Obligations, and evidenced by a written
instrument containing subordination provisions in form and substance approved by
the Lenders in writing.

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

“Total Senior Secured Debt” means with respect to the Borrowers and their
Subsidiaries, the result of, without duplication, of (a) the aggregate amount of
Indebtedness of the Borrowers and their Subsidiaries, on a consolidated basis,
relating to (i) the borrowing of money or the obtaining of credit, including the
issuance of notes or bonds, (ii) the deferred purchase price of assets (other
than trade payables incurred in the ordinary course of business), (iii) in
respect of any Synthetic Lease or any Capital Lease, and (iv) the maximum
drawing amount of all letters of credit outstanding, in each case relating to
such amounts that are secured by a Lien plus (b) Indebtedness of the type
referred to in clause (a) of another Person guaranteed by the Borrowers or any
of their Subsidiaries minus (c) the Senior Notes minus (d) Subordinated Debt.

 

21



--------------------------------------------------------------------------------

“Voidable Transfer” has the meaning set forth in Section 18.6.

 

“WFRF” means Wells Fargo Retail Finance LLC, a Delaware limited liability
company.

 

“Winter 2005 Seasonal Commitment Amount Period” has the meaning set forth in the
definition of Seasonal Commitment Amount.

 

“Winter 2005 Seasonal Commitment Conditions” means the Agent having received not
less than 10 days prior to the Winter 2005 Seasonal Commitment Amount Period (a)
a certificate signed by the Borrower’s chief financial officer stating that the
Borrowers intends to increase the Seasonal Commitment Amount during such period
and that no Default or Event of Default then exist and (b) a fee in an amount
equal to $50,000, for the pro rata account of the Lenders.

 

“Winter 2006 Seasonal Commitment Amount Period” has the meaning set forth in the
definition of Seasonal Commitment Amount.

 

“Winter 2006 Seasonal Commitment Conditions” has the meaning set forth in
Section 2.1(l).

 

“Winter 2006 Seasonal Extra Amount” means an amount of $10,000,000.

 

“Winter 2006 Seasonal Extra Amount Activation Notice” has the meaning set forth
in Section 2.1(l).

 

“Winter 2006 Seasonal Extra Amount Commitment” means the commitments of the
Winter 2006 Seasonal Extra Amount Lenders to fund the Winter 2006 Seasonal Extra
Amount as set forth in Section 2.1(l).

 

“Winter 2006 Seasonal Extra Amount Lenders” means the Lenders that shall be
identified as “Winter 2006 Seasonal Extra Amount Lenders” on Schedule C-1 (as
amended pursuant to subsection 2.1(l)(iii)) to this Agreement that shall have
delivered to the Agent a Confirmation of Winter 2006 Seasonal Extra Amount
Commitment and, when used in the context of a particular Winter 2006 Seasonal
Extra Amount Commitment, shall mean Winter 2006 Seasonal Extra Amount Lender
having such Winter 2006 Seasonal Extra Amount Commitment.

 

1.2. Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrowers on a consolidated basis
unless the context clearly requires otherwise.

 

22



--------------------------------------------------------------------------------

1.3. Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein.

 

1.4. Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. An Event of Default shall “continue”
or be “continuing” until such Event of Default has been cured or waived in
writing by the requisite members of the Lender Group. Section, subsection,
clause, schedule, and exhibit references are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the Loan Documents to this
Agreement or any of the Loan Documents shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, and supplements, thereto and thereof, as applicable.

 

1.5. Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

 

2.1. Revolving Advances.

 

(a) Amounts. Subject to the terms and conditions of this Agreement, each Lender
agrees to make advances (“Advances”) to Borrowers in an amount at any one time
outstanding not to exceed such Lender’s Pro Rata Share of an amount equal to the
lesser of (i) the Commitments less the outstanding balance of all undrawn or
unreimbursed Letters of Credit or (ii) the Seasonal Commitment Amount less the
outstanding balance of all undrawn or unreimbursed Letters of Credit. Any
Advances requested by the Borrowers in excess of $75,000,000 during the Initial
Seasonal Commitment Amount Period or the Winter 2005 Seasonal Commitment Period
shall be in integral multiples of $2,500,000.

 

(b) Reserved.

 

(c) Revolving Nature. Amounts borrowed pursuant to this Section 2.1 may be
repaid and, subject to the terms and conditions of this Agreement, reborrowed at
any time during the term of this Agreement.

 

(d) Procedure for Borrowing. Each Borrowing shall be made upon Borrower’s
irrevocable request therefor delivered to Agent (which notice must be

 

23



--------------------------------------------------------------------------------

received by Agent no later than 11:00 a.m. (California time) on the Funding Date
specifying (i) the amount of the Borrowing; and (ii) the requested Funding Date,
which shall be a Business Day.

 

(e) Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.1(d) in excess of $5,000,000, the Agent shall elect, in
its discretion, (1) to have the terms of Section 2.1(f) apply to such requested
Borrowing, or (ii) to make an Agent Loan pursuant to the terms of Section 2.1(g)
in the amount of the requested Borrowing. Any requested Borrowing of $5,000,000
or less shall be made as an Agent Loan pursuant to the terms of Section 2.1(g).

 

(f) Making of Advances.

 

(i) In the event that the Agent shall elect to have the terms of this Section
2.1(f) apply to a requested Borrowing in excess of $5,000,000 as described in
Section 2.1(e), then promptly after receipt of a request for a Borrowing
pursuant to Section 2.1(d), the Agent shall notify the Lenders, not later than
1:00 p.m. (California time) on the Business Day immediately preceding the
Funding Date applicable thereto, by telephone and promptly followed by telecopy,
or other similar form of transmission, of the requested Borrowing. Each Lender
shall make the amount of such Lender’s Pro Rata Share of the requested Borrowing
available to the Agent in same day funds, to such account of the Agent as the
Agent may designate, not later than 12:00 p.m. (California time) on the Funding
Date applicable thereto. After the Agent’s receipt of the proceeds of such
Advances, upon satisfaction of the applicable conditions precedent set forth in
Sections 3.1 and 3.2, the Agent shall make the proceeds of such Advances
available to Borrower on the applicable Funding Date by transferring same day
funds equal to the proceeds of such Advances received by the Agent to the
Designated Deposit Account; provided, however, that, subject to the provisions
of Section 2.1(1), the Agent shall not request any Lender to make, and no Lender
shall have the obligation to make, any Advance if the Agent has actual
knowledge, that (A) one or more of the applicable conditions precedent set forth
in Sections 3.1 or 3.2 will not be satisfied on the requested Funding Date for
the applicable Borrowing, or (B) the requested Borrowing would exceed the
Availability on such Funding Date.

 

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, at least one Business
Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrower
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrower such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting

 

24



--------------------------------------------------------------------------------

Lenders Rate for each day during such period. A notice from Agent submitted to
any Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is paid to Agent such payment
to Agent shall constitute such Lender’s Advance on the date of Borrowing for all
purposes of this Agreement. If such amount is not paid to Agent on the Business
Day following the Funding Date, Agent will notify Borrower of such failure to
fund and, upon demand by Agent, Borrower shall pay such amount to Agent for
Agent’s account, together with interest thereon for each day elapsed since the
date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing. The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date. Any Lender that
fails to make any Advance that it is required to make hereunder on any Funding
Date and that has not cured such failure by making such Advance within one
Business Day after written demand upon it by Agent to do so, shall constitute a
“Defaulting Lender” for purposes of this Agreement until such Advance is made.

 

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit unless
and until all Advances made by other Lenders and the Agent are repaid in full
and either (x) the Commitments are terminated or (y) the Borrowers so request;
nor shall a Defaulting Lender be entitled to the sharing of any payments
hereunder unless and until all Advances made by other Lenders and the Agent are
repaid in full and either (x) the Commitments are terminated or (y) the
Borrowers so request. Amounts payable to a Defaulting Lender shall instead be
paid to or retained by Agent. Agent may hold and, in its discretion, re-lend to
Borrower the amount of all such payments received or retained by it for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a “Lender” and
such Defaulting Lender’s Commitment shall be deemed to be zero. This section
shall remain effective with respect to such Defaulting Lender until (A) the
Obligations under this Agreement shall have been declared or shall have become
immediately due and payable or (B) the requisite non-Defaulting Lenders, Agent,
and Borrower shall have waived such Defaulting Lender’s default in writing. The
operation of this section shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrower of their duties and obligations hereunder.

 

(g) Making of Agent Loans.

 

(i) In the event the Agent shall elect to have the terms of this Section 2.1(g)
apply to a requested Borrowing in excess of $5,000,000 as described in Section
2.1(e) or in the event of any requested Borrowing of $5,000,000 or less, Agent
shall make an Advance in the amount of such Borrowing (any such Advance

 

25



--------------------------------------------------------------------------------

made solely by Agent pursuant to this Section 2.1(g) being referred to as an
“Agent Loan” and such Advances being referred to collectively as “Agent Loans”)
available to Borrower on the Funding Date applicable thereto by transferring
same day funds to Borrower’s Designated Account. Each Agent Loan is an Advance
hereunder and shall be subject to all the terms and conditions applicable to
other Advances, except that all payments thereon shall be payable to Agent
solely for its own account (and for the account of the holder of any
participation interest with respect to such Advance). Subject to the provisions
of Section 2.1(1), the Agent shall not make any Agent Loan if the Agent has
actual knowledge, that (i) one or more of the applicable conditions precedent
set forth in Sections 3.1 or 3.2 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date. Agent shall not otherwise be required to
determine whether the applicable conditions precedent set forth in Sections 3.1
or 3.2 have been satisfied on the Funding Date applicable thereto prior to
making, in its sole discretion, any Agent Loan.

 

(ii) The Agent Loans shall be secured by the Collateral and shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Obligations pursuant to Section 2.7.

 

(h) Agent Advances.

 

(i) Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (1) after the occurrence of a Default or an, Event of
Default (but without constituting a waiver of such Default or Event of Default),
or (2) at any time that any of the other applicable conditions precedent set
forth in Section 3.1 or 3.2 have not been satisfied, to make Advances to
Borrower on behalf of the Lenders which Agent, in its reasonable business
judgment, deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof; (B) to enhance the likelihood of, or
maximize the amount of repayment of the Obligations, or (C) to pay any other
amount chargeable to Borrower pursuant to the terms of this Agreement, including
Lender Group Expenses and the costs, fees, and expenses described in Section 10
(any of the Advances described in this Section 2.1(h) being hereinafter referred
to as “Agent Advances”); provided, that Agent shall not make any Agent Advances
to Borrower without the consent of the Required Lenders if the amount thereof
would exceed $5,000,000 in the aggregate at any one time.

 

(ii) Agent Advances shall be repayable on demand and secured by the Collateral,
shall constitute Advances and Obligations hereunder, and shall bear interest at
the rate applicable from time to time to the Obligations pursuant to Section
2.7.

 

(i) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to be equal at all times to such Lender’s Pro Rata
Share of the outstanding Advances. Such agreement notwithstanding, the Agent and
the Lenders agree (which agreement shall not be for the benefit of or
enforceable by Borrower) that in order to facilitate the administration of this
Agreement and the other

 

26



--------------------------------------------------------------------------------

Loan Documents, settlement among them as to the Advances, the Agent Loans, and
the Agent Advances shall take place on a periodic basis in accordance with the
following provisions:

 

(i) The Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by the Agent, (1) for
itself, with respect to each Agent Loan and Agent Advance, and (2) with respect
to Collections received, as to each by notifying the Lenders by telephone and
promptly followed by telecopy, or other similar form of transmission, of such
requested Settlement, no later than 1:00 p.m. (California time) on the Business
Day immediately preceding the date of such requested Settlement (the “Settlement
Date”). Such notice of a Settlement Date shall include a summary statement of
the amount of outstanding Advances, Agent Loans, and Agent Advances for the
period since the prior Settlement Date, the amount of repayments received in
such period, and the amounts allocated to each Lender of the principal,
interest, fees, and other charges for such period. Subject to the terms and
conditions contained herein (including Section 2.1(i)(ii)): (y) if a Lender’s
balance of the Advances, Agent Loans, and Agent Advances exceeds such Lender’s
Pro Rata Share of the Advances, Agent Loans, and Agent Advances as of a
Settlement Date, then Agent shall by no later than 1:00 p.m. (California time)
on the Settlement Date transfer in same day funds to the account of such Lender
as Lender may designate, an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances, Agent Loans, and Agent Advances; and (z) if a Lender’s balance of
the Advances, Agent Loans, and Agent Advances is less than such Lender’s Pro
Rata Share of the Advances, Agent Loans, and Agent Advances as of a Settlement
Date, such Lender shall no later than 1:00 p.m. (California time) on the
Settlement Date transfer in same day funds to such account of the Agent as the
Agent may designate, an amount such that each such Lender shall, upon transfer
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Advances, Agent Loans, and Agent Advances. Such amounts made available to the
Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Agent Loan or Agent Advance and, together
with the portion of such Agent Loan or Agent Advance representing WFRF’s Pro
Rata Share thereof, shall constitute Advances of such Lenders. If any such
amount is not made available to the Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, the Agent shall
be entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lenders Rate.

 

(ii) In determining whether a Lender’s balance of the Advances, Agent Loans, and
Agent Advances is less than, equal to, or greater than such Lender’s Pro Rata
Share of the Advances, Agent Loans, and Agent Advances as of a Settlement Date,
Agent shall, as part of the relevant Settlement, apply to such balance the
portion of payments actually received by Agent with respect to principal,
interest, fees payable by Borrower and allocable to the Lenders hereunder, and
proceeds of Collateral. To the extent that a net amount is owed to any such
Lender after such application, such net amount shall be distributed by Agent to
that Lender as part of such Settlement;

 

27



--------------------------------------------------------------------------------

provided, however, that the closing fee payable by Borrower under Section
2.12(a) shall be distributed to the Lenders within three Business Days following
the Closing Date without regard to the netting of amounts owing to or owed by
any Lender as part of a Settlement.

 

(iii) Between Settlement Dates, the Agent, to the extent no Agent Advances or
Agent Loans are outstanding, may pay over to WFRF any payments received by the
Agent, which in accordance with the terms of the Agreement would be applied to
the reduction of the Advances, for application to WFRF’s Pro Rata Share of the
Advances. If, as of any Settlement Date, Collections received since the then
immediately preceding Settlement Date have been applied to WFRF’s Pro Rata Share
of the Advances other than to Agent Loans or Agent Advances, as provided for in
the previous sentence, WFRF shall pay to the Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances. During the period between Settlement Dates, the Agent with respect to
Agent Loans and Agent Advances, and each Lender with respect to the Advances
other than Agent Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by the Agent or the Lenders, as applicable.

 

(j) Notation. The Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Agent Loans and Agent Advances
owing to the Agent, and the interests therein of each Lender, from time to time.
In addition, each Lender is authorized, at such Lender’s option, to note the
date and amount of each payment or prepayment of principal of such Lender’s
Advances in its books and records, including computer records, such books and
records constituting rebuttably presumptive evidence, absent manifest error, of
the accuracy of the information contained therein.

 

(k) Lenders’ Failure to Perform. All Advances (other than Agent Loans and Agent
Advances) shall be made by the Lenders simultaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advances hereunder, nor shall any Commitment of any Lender be increased or
decreased .as a result of any failure by any other Lender to perform its
obligation to make any Advances hereunder, and (ii) no failure by any Lender to
perform its obligation to make any Advances hereunder shall excuse any other
Lender from its obligation to make any Advances hereunder.

 

(l) Winter 2006 Seasonal Extra Amount Option. (i) The Borrowers may request by
notice to the Agent no later than September 1, 2006 (the “Winter 2006 Seasonal
Extra Amount Activation Notice”) that the Winter 2006 Seasonal Extra Amount
Lenders increase Commitments hereunder (in the case of existing Lenders) or make
a Commitment (in the case of a financial institution which is not a Lender at
such time) for the Winter 2006 Seasonal Commitment Amount Period; (ii) upon
receipt

 

28



--------------------------------------------------------------------------------

of the Winter 2006 Seasonal Extra Amount Activation Notice, Agent shall have the
right (but not the obligation) to solicit additional financial institutions to
become Lenders for purposes of this Agreement or to encourage any Lender to
increase its Commitment hereunder; provided that (A) each such financial
institution that becomes a Lender shall agree to become a party to, and shall
assume and agree to be bound by, this Agreement subject to all terms and
conditions hereof, (B) the Agent shall have no obligation to any Borrower or to
any Lender to solicit additional financial institutions or any Lender pursuant
to this Section 2.1(l) and each such Winter 2006 Seasonal Extra Amount Lender
making or increasing its Commitment pursuant to this Section 2.1(l) shall
execute a Confirmation of Winter 2006 Seasonal Extra Amount Commitment in the
form of Exhibit F-1 attached hereto (a “Confirmation of Winter 2006 Seasonal
Extra Amount Commitment”), (C) no Lender shall have any obligation to the
Borrowers, the Agent or any other Lender to increase its Commitment or such
Lender’s Pro Rata Share, (D) in no event shall the Commitments of the Winter
2006 Seasonal Extra Amount Lenders be increased pursuant to this Section 2.1(l)
(x) by an amount which exceeds, in the aggregate, $10,000,000 or (y) beyond the
last day of the Winter 2006 Seasonal Amount Period, and (E) on the effective
date specified in any Confirmation of Winter 2006 Seasonal Extra Amount
Commitment hereunder, Borrowers shall pay to Agent for the pro rata accounts of
the Winter 2006 Seasonal Extra Amount Lenders, a nonrefundable activation fee in
an amount equal to 0.25% of the aggregate amount of the Winter 2006 Seasonal
Extra Amount Commitments activated hereunder; and (iii) in the event that the
Agent shall have received Confirmations of Winter 2006 Seasonal Extra Amount
Commitments prior to September 30, 2006 (the “Winter 2006 Seasonal Commitment
Conditions”) on the effective date of the Winter 2006 Seasonal Extra Amount
Commitments effected in accordance with this Section 2.1(l), the Agent shall
without further consent of the Lenders, amend (a) Schedule C-1 annexed hereto to
updated the name, Commitment, and Pro Rata Share of each Lender and to reflect
the Seasonal Commitment Amount as increased by the Winter 2006 Seasonal Extra
Amount and (b) this Agreement and the other Loan Documents to make such
conforming changes to this Agreement and the other Loan Documents as the Agent
may determine are necessary to effectuate the Winter 2006 Seasonal Extra Amount.

 

(m) Effect of Bankruptcy. If a case is commenced by or against any Borrower
under the Bankruptcy Code, or other statute providing for debtor relief, then,
without the approval of Required Lenders the Lender Group shall not make
additional loans or provide additional financial accommodations under the Loan
Documents to such Borrower as debtor or debtor-in-possession, or to any trustee
for such Borrower, nor consent to the use of cash collateral (provided that the
applicable Loan Account shall continue to be charged, to the fullest extent
permitted by law, for accruing interest, fees, and Lender Group Expenses).

 

2.2. Letters of Credit.

 

(a) Agreement to Cause Issuance. Amounts; Outside Expiration Date. Subject to
the terms and conditions of this Agreement, Agent agrees to

 

29



--------------------------------------------------------------------------------

issue letters of credit for the account of a Borrower (each, an “L/C”) or to
issue guarantees of payment (each such guaranty, an “L/C Guaranty”) with respect
to letters of credit issued by an issuing bank for the account of a Borrower.
Agent shall have no obligation to issue a Letter of Credit if the following
would result in the aggregate amount of all undrawn or unreimbursed Letters of
Credit exceeding the lower of (x) the Seasonal Commitment Amount less the amount
of outstanding Advances (including any Agent Advances and Agent Loans); or (y)
$5,000,000.

 

Each Borrower expressly understands and agrees that Agent shall have no
obligation to arrange for the issuance by issuing banks of the letters of credit
that are to be the subject of L/C Guarantees. Each Borrower and the Lender Group
acknowledge and agree that certain of the letters of credit that are to be the
subject of L/C Guarantees may be outstanding on the Closing Date. Each Letter of
Credit shall have an expiry date no later than 60 days prior to the date on
which this Agreement is scheduled to terminate under Section 3.4 (without regard
to any potential renewal term) and all such Letters of Credit shall be in form
and substance acceptable to Agent in its sole discretion. If the Lender Group is
obligated to advance funds under a Letter of Credit, Borrowers immediately shall
reimburse such amount to Agent and, in the absence of such reimbursement, the
amount so advanced immediately and automatically shall be deemed to be an
Advance hereunder and, thereafter, shall bear interest at the rate then
applicable to Advances under Section 2.7.

 

(b) Indemnification. Each Borrower hereby agrees to indemnify, save, defend, and
hold the Lender Group harmless from any loss, cost, reasonable and documented
out-of-pocket expense, or liability, including payments made by the Lender
Group, and reasonable and documented attorneys fees incurred by the Lender Group
arising out of or in connection with any Letter of Credit; provided that the
Borrowers shall have no obligation to indemnify any issuing bank (including the
Agent) (x) in respect of its failure to make payment of a draft that strictly
conforms to the requirements of the Letter of Credit under which it is drawn or
(y) in respect of its payment of a draft that does not so strictly conform (and,
notwithstanding anything herein to the contrary, the Borrowers do not herein
waive any claim they may have against such issuing bank in respect of such
payment). Each Borrower agrees to be bound by the issuing bank’s regulations and
interpretations of any letters of credit guarantied by the Lender Group and
opened to or for such Borrower’s account or by Agent’s interpretations of any
Letter of Credit issued by Agent to or for such Borrower’s account, even though
this interpretation may be different from such Borrower’s own, and Borrowers
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Guarantees may require the Lender Group to indemnify the issuing
bank for certain costs or liabilities arising out of claims by a Borrower
against such issuing bank. Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
reasonable and documented out-of-pocket expense (including reasonable and
documented attorneys fees), or liability incurred by the Lender Group under any
L/C Guaranty as a result of the Lender Group’s indemnification of any such
issuing bank.

 

30



--------------------------------------------------------------------------------

(c) Supporting Materials. Each Borrower hereby authorizes and directs any bank
that issues a letter of credit guaranteed by an L/C Guaranty to deliver to Agent
all instruments, documents, and other writings and property received by the
issuing bank pursuant to such letter of credit, and to accept and rely upon
Agent’s instructions and agreements with respect to all matters arising in
connection with such letter of credit and the related application. A Borrower
may or may not be the “applicant” or “account party” with respect to such letter
of credit.

 

(d) Costs of Letters of Credit. Any and all charges, commissions, fees, and
costs incurred by Agent relating to the letters of credit guaranteed by an L/C
Guaranty shall be considered Lender Group Expenses for purposes of this
Agreement and immediately shall be reimbursable by Borrowers to Agent.

 

(e) Indemnification. Immediately upon the termination of this Agreement,
Borrowers agrees to either (i) provide cash collateral to be held by Agent in an
amount equal to 105% of the maximum amount of the Lender Group’s obligations
under outstanding Letters of Credit (which cash collateral shall be returned to
Borrowers by Agent net of the amount of all drawings under such Letters of
Credit and all costs and expenses associated therewith), or (ii) cause to be
delivered to Agent releases of all of the Lender Group’s obligations under
outstanding Letters of Credit. At Agent’s discretion, any proceeds of Collateral
received by Agent after the occurrence and during the continuation of an Event
of Default may be held as the cash collateral required by this Section 2.2(e).

 

(f) Increased Costs. If by reason of (1) any change in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
by any governmental authority of any such applicable law, treaty, rule, or
regulation, or (ii) compliance by the issuing bank or the Lender Group with any
direction, request, or requirement (irrespective of whether having the force of
law) of any governmental authority or monetary authority including, without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
as from time to time in effect (and any successor thereto):

 

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letters of Credit issued hereunder, or

 

(ii) there shall be imposed on the issuing bank or the Lender Group any other
condition regarding any letter of credit, or Letter of Credit, as applicable,
issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the issuing bank or the Lender Group of issuing, making, guaranteeing, or
maintaining any letter of credit, or Letter of Credit, as applicable, or to
reduce the amount receivable in respect

 

31



--------------------------------------------------------------------------------

thereof by such issuing bank or the Lender Group, then, and in any such case,
Agent may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrowers, and Borrowers
shall pay on demand such amounts as the issuing bank or Agent may specify to be
necessary to compensate the issuing bank or Agent for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate set forth in Section 2.7(a) or
(c)(i), as applicable. The determination by the issuing bank or Agent, as the
case may be, of any amount due pursuant to this Section 2.2(f), as set forth in
a certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

 

(g) Participations.

 

(i) Purchasing of Participations. Immediately upon issuance of any Letter of
Credit in accordance with this Section 2.2, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation in the credit support or
enhancement provided through the Agent to such issuer in connection with the
issuance of such Letter of Credit, equal to such Lender’s Pro Rata Share of the
face amount of such Letter of Credit (including, without limitation, all
obligations of Borrower with respect thereto, and any security therefor or
guaranty pertaining thereto).

 

(ii) Documentation. Upon the request of any Lender, the Agent shall furnish to
such Lender copies of any Letter of Credit, reimbursement agreements executed in
connection therewith, application for any Letter of Credit and credit support or
enhancement provided through the Agent in connection with the issuance of any
Letter of Credit, and such other documentation as may reasonably by requested by
such Lender.

 

(iii) Obligations Irrevocable. The obligations of each Lender to make payments
to the Agent with respect to any Letter of Credit or with respect to any credit
support or enhancement provided through the Agent with respect to a Letter of
Credit, and the obligations of Borrower to make payments to the Agent, for the
account of the Lenders, shall be irrevocable, not subject to any qualification
or exception whatsoever, including, without limitation, any of the following
circumstances:

 

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

(B) the existence of any claim, setoff, defense, or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between such Borrower or any
other Person and the beneficiary named in any Letter of Credit);

 

32



--------------------------------------------------------------------------------

(C) any draft, certificate, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;

 

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

(E) the occurrence of any Default or Event of Default.

 

(h) On the Closing Date, (i) Existing Letters of Credit shall be deemed to be
Letters of Credit issued pursuant to and in compliance with this Agreement,
(iii) the face amount of such Existing Letters of Credit shall be included in
the calculation of the Availability, (iv) the provisions of this Agreement shall
apply thereto, and the Borrowers and the Lenders hereunder hereby expressly
assume all obligations with respect to such Letters of Credit that they would
have if such Letters of Credit had been issued pursuant to this Agreement and
(v) all liabilities of any Borrower with respect to such Existing Letters of
Credit shall constitute obligations of the Borrower hereunder.

 

2.3. Intentionally Omitted.

 

2.4. Intentionally Omitted.

 

2.5. Payments.

 

(a) Payments by Borrower.

 

(i) All payments to be made by Borrower shall be made without set-off,
recoupment, deduction, or counterclaim, except as otherwise required by law.
Except as otherwise expressly provided herein, all payments by Borrower shall be
made to Agent for the account of the Lenders or Agent, as the case may be, at
Agent’s address set forth in Section 12, and shall be made in immediately
available funds, no later than 11:00 a.m. (California time) on the date
specified herein. Any payment received by Agent later than 11:00 a.m.
(California time), at the option of Agent, shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

 

(ii) Whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

 

(iii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such

 

33



--------------------------------------------------------------------------------

payment in full as and when required, Agent may assume that Borrower has made
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower has not made such payment in full
to Agent, each Lender shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the Reference Rate for each day
from the date such amount is distributed to such Lender until the date repaid.

 

(b) Apportionment and Application of Payments. Except as otherwise provided with
respect to Defaulting Lenders, aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Advances to which such payments relate held by each Lender) and
payments of the fees (other than fees designated for Agent’s separate account)
shall, as applicable, be apportioned ratably among the Lenders. All payments
shall be remitted to Agent and all such payments not relating to principal or
interest on specific Advances, or not constituting payment of specific fees and
all proceeds of Collateral received by Agent, shall be applied, first, to pay
any fees or expense reimbursements then due to Agent from Borrower; second, to
pay any fees or expense reimbursements then due to the Lenders from Borrower;
third, to pay interest due in respect of all Advances, including Agent Loans and
Agent Advances; fourth, to pay or prepay principal of Agent Loans and Agent
Advances; fifth, ratably to pay principal of the Advances (other than Agent
Loans and Agent Advances) and unreimbursed obligations in respect of Letters of
Credit; and sixth, ratably to pay any other Obligations due to Agent or any
Lender by Borrower. Agent shall promptly distribute to each Lender, pursuant to
the applicable wire transfer instructions received from each Lender in writing,
such funds as it may be entitled to receive, subject to a Settlement delay as
provided for in Section 2.1(i).

 

2.6. Overadvances. If, at any time or for any reason, the amount of Obligations
owed by Borrowers to the Lender Group pursuant to Sections 2.1 and 2.2 is
greater than either the Dollar limitations set forth in Sections 2.1 or 2.2,
Borrowers immediately shall pay to Agent, in cash, the amount of such excess to
be used by Agent to reduce the Obligations pursuant to the terms of Section
2.5(b).

 

2.7. Interest and Letter of Credit Fees: Rates, Payments, and Calculations.

 

(a) Interest Rate. Except as provided in Section 2.7(c), all Obligations (except
for undrawn Letters of Credit), shall bear interest as follows: (i) each
Eurodollar Rate Loan (other than Seasonal Advanced Amounts) shall bear interest
at a per annum rate equal to the Adjusted Eurodollar Rate plus the Applicable
Margin for Eurodollar Rate Loans, (ii) each Reference Rate Loan shall bear
interest at a per annum rate equal to the Reference Rate plus the Applicable
Margin for Reference Rate Loans and (iii) Seasonal Advanced Amounts shall bear
interest at a per annum rate equal to the Adjusted Eurodollar Rate plus 4.00%.

 

34



--------------------------------------------------------------------------------

(b) Letter of Credit Fee. Borrower shall pay Agent, for the benefit of the
Lender Group, a fee (in addition to the charges, commissions, fees, and costs
set forth in Section 2.2(d)) equal to 1.25% per annum times the aggregate
undrawn amount of all Letters of Credit outstanding as of the end of the day.

 

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default, (i) all Obligations (except for undrawn Letters of Credit and Seasonal
Advanced Amounts) shall bear interest on the Daily Balance at a per annum rate
equal to two percentage points above the sum of the Reference Rate plus the
Applicable Margin, (ii) the Letter of Credit fee provided in Section 2.7(b)
shall be increased to 3.25% per annum times the aggregate undrawn amount of all
Letters of Credit outstanding as of the end of each day and (iii) Seasonal
Advanced Amounts shall bear interest at a rate that is two percentage points
above the rate of interest otherwise applicable thereto.

 

(d) Intentionally Omitted.

 

(e) Payments. Interest in respect of Reference Rate Loans and Letter of Credit
fees payable hereunder shall be due and payable, in arrears, on the first day of
each month during the term hereof. Interest in respect of each Eurodollar Rate
Loan shall be due and payable, in arrears, on (i) the last day of the applicable
Interest Period, and (ii) for Interest Periods longer than three months, on the
three-month anniversary date of the commencement of such Interest Period. Each
Borrower hereby authorizes Agent, at its option, without prior notice to such
Borrower, to charge such interest and Letter of Credit fees, all Lender Group
Expenses (as and when incurred), the charges, commissions, fees, and costs
provided for in Section 2.2(d) (as and when accrued or incurred), the fees and
charges provided for in Section 2.12 (as and when accrued or incurred), and all
installments or other payments due under any Loan Document to the applicable
Borrowers’ Loan Account, which amounts thereafter shall accrue interest at the
rate then applicable to Advances hereunder. Any interest not paid when due shall
be compounded and shall thereafter accrue interest at the rate then applicable
to Advances hereunder.

 

(f) Computation. The Reference Rate as of the date of this Agreement is 5.25%
per annum. In the event the Reference Rate is changed from time to time
hereafter, the applicable rate of interest hereunder automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Reference Rate. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year for the actual number of days
elapsed.

 

(g) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it;

 

35



--------------------------------------------------------------------------------

provided, however, that, anything contained herein to the contrary
notwithstanding, if said rate or rates of interest or manner of payment exceeds
the maximum allowable under applicable law, then, ipso facto as of the date of
this Agreement, Borrowers are and shall be liable only for the payment of such
maximum as allowed by law, and payment received from Borrower in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

 

2.8. Collection of Accounts. Borrowers shall at all times maintain a Restricted
Account and, immediately after the Closing Date, shall deposit all Collections
in respect thereof to such Restricted Account or into Local Accounts (as defined
below) subject to the requirements of this Section 2.8. Borrowers, Agent, and
the Restricted Account Bank shall enter into the Restricted Account Agreement,
which among other things shall provide for the opening of the Restricted Account
for the deposit of Collections at the Restricted Account Bank. Each Borrower
agrees that all Collections and other amounts received by such Borrower from any
Account Debtor or any other source immediately upon receipt shall be deposited
(i) into the Restricted Account or (ii) into deposit accounts with local
financial institutions satisfactory to the Agent (“Local Accounts”) who shall be
directed by the Borrowers via irrevocable written notice in form and substance
satisfactory to the Agent to remit all such Collections and such other amounts
no less frequently than once each day to, and only to, the Restricted Account.
The Restricted Account Agreement and arrangement contemplated thereby shall not
be modified by a Borrower without the prior written consent of Agent. Upon the
terms and subject to the conditions set forth in the Restricted Account
Agreement, so long as no Event of Default has occurred and is continuing,
Borrowers shall have the right to have the entire collected balance in the
Restricted Account transferred, on a daily basis, to the Operating Account (as
defined in the Restricted Account Agreement), and upon the occurrence and during
the continuation of an Event of Default and direction by Agent to the Restricted
Account Bank, amounts on deposit in the Restricted Account may be retained
therein or transferred, all at the direction of the Agent, or, the Restricted
Account may be transferred, at the direction of the Agent, into the name of
Agent and all amounts received in the Restricted Account wired each Business Day
into an account (the “Agent’s Account”) maintained by Agent at a depositary
selected by Agent.

 

2.9. Crediting Payments; Application of Collections. The receipt of any
Collections by Agent immediately shall be applied provisionally to reduce the
Obligations outstanding under Section 2.1, but shall not be considered a payment
on account unless such Collection item is a wire transfer of immediately
available federal funds and is made to the Agent’s Account or unless and until
such Collection item is honored when presented for payment. Should any
Collection item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment, and interest shall be recalculated
accordingly. Anything to the contrary contained herein notwithstanding, any
Collection item shall be deemed received by Agent only if it is received into
the Agent’s Account on a Business Day on or before 11:00 a.m. California time.
If any Collection item is received into the Agent’s Account on a non-Business
Day or after 11:00 a.m. California time on a Business Day, it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.

 

36



--------------------------------------------------------------------------------

2.10. Designated Account. Agent and the Lender Group are authorized to make the
Advances and the Letters of Credit under this Agreement based upon telephonic or
other instructions received from anyone purporting to be an Authorized Person,
or without instructions if pursuant to Section 2.7(e). Borrowers agrees to
establish and maintain a single Designated Account with the Designated Account
Bank for the purpose of receiving the proceeds of the Advances requested by
Borrowers and made by the Lender Group hereunder. Unless otherwise agreed by
Agent and Borrowers, any Advance requested by Borrowers and made by the Lender
Group hereunder shall be made to the Designated Account.

 

2.11. Maintenance of Loan Account; Statements of Obligations. At the request of
Borrowers, to facilitate and expedite the administration and accounting
processes and procedures of their borrowings under this Agreement, Agent shall
maintain a single account on its books in the names of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Advances made by the
Lender Group to Borrowers or for Borrower’s account, including, accrued
interest, Lender Group Expenses, and any other payment Obligations of Borrower.
In accordance with Section 2.9, the Loan Account will be credited with all
payments received by Agent from any Borrowers or for any Borrowers’ account.
Agent shall render one statement regarding the Loan Account to Poolmart on
behalf of Borrowers, including principal, interest, fees, and including an
itemization of all charges and expenses constituting the Lender Group Expenses
owing, and such statements shall be conclusively presumed to be correct and
accurate and constitute an account stated between Borrowers and the Lender Group
unless, within 30 days after receipt thereof by Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements. Each Borrower hereby expressly agrees and
acknowledges that WFRF shall have no obligation to account separately to such
Borrower.

 

2.12. Fees. Borrowers shall pay to Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

 

(a) Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, Borrowers shall pay to Agent the fees set forth in the Agent’s Fee
Letter;

 

(b) Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee in an amount equal to 0.25% per annum times the
Average Monthly Availability; and

 

37



--------------------------------------------------------------------------------

(c) Financial Examination and Appraisal Fees. For the sole account of Agent: (i)
expenses for each financial analysis and examination (i.e., audits) of Borrowers
performed in connection with the audit performed (x) during the 2005 fiscal year
of the Borrowers and (y) any audits performed after the occurrence and during
the continuation of an Event of Default; and (ii) the actual charges paid or
incurred by Agent to appraise and examine the Collateral (w) during the 2005
fiscal year of the Borrowers, (x) during the 2006 fiscal year of the Borrowers
if there are Seasonal Advance Amounts during the Winter 2005 Seasonal Commitment
Amount Period, (y) during the 2007 fiscal year of the Borrowers if there are
Seasonal Advance Amounts during the Winter 2006 Seasonal Commitment Amount
Period and (z) after the occurrence and during the continuation of an Event of
Default; provided that if no Event of Default shall have occurred and be
continuing, the audits and the appraisals referenced in the foregoing clauses
(i) and (ii) shall be conducted at the Borrowers’ expense no more than one (1)
time during any consecutive twelve (12) month period). Following the occurrence
of an Event of Default, all appraisal and audit expenses shall be for the
account of the Borrowers and shall be conducted at the discretion of the Agent.

 

2.13. Eurodollar Rate Loans. Any other provisions herein to the contrary
notwithstanding, the following provisions shall govern with respect to
Eurodollar Rate Loans as to the matters covered:

 

(a) Borrowing; Conversion; Continuation. Borrower may from time to time, on or
after the Closing Date (and subject to the satisfaction of the requirements of
Sections 3.1 and 3.2), request in a written or telephonic communication with
Agent: (i) Advances made up of Eurodollar Rate Loans; (ii) that Reference Rate
Loans be converted into Eurodollar Rate Loans; or (iii) that existing Eurodollar
Rate Loans continue for an additional Interest Period. Any such request shall
specify the aggregate amount of the requested Eurodollar Rate Loans, the
proposed Funding Date therefor (which shall be a Business Day, and with respect
to continued Eurodollar Rate Loans shall be the last day of the Interest Period
of the existing Eurodollar Rate Loans being continued), and the proposed
Interest Period (in each case subject to the limitations set forth below).
Eurodollar Rate Loans may only be made, continued, or extended if, as of the
proposed Funding Date therefor, each of the following conditions is satisfied:

 

(v) no Event of Default exists;

 

(w) no more than five Interest Periods would be in effect at any one time;

 

(x) the amount of each Eurodollar Rate Loan borrowed, converted, or continued
must be in an amount not less than $500,000 and integral multiples of $100,000
in excess thereof;

 

(y) Agent shall have determined that the Interest Period or Adjusted Eurodollar
Rate is available to it and can be readily determined as of the date of the
request for such Eurodollar Rate Loan by Borrower; and

 

38



--------------------------------------------------------------------------------

(z) Agent shall have received such request at least two Business Days prior to
the proposed Funding Date therefor.

 

Any request by Borrower to borrow Eurodollar Rate Loans, to convert Reference
Rate Loans to Eurodollar Rate Loans, or to continue any existing Eurodollar Rate
Loans shall be irrevocable, except to the extent that the Agent shall determine
under Section 2.13(a), or as to any Lender that determines under Section 2.14,
that such Eurodollar Rate Loans cannot be made or continued.

 

(b) Determination of Interest Period. By giving notice as set forth in Section
2.13(a), Borrower shall select an Interest Period for such Eurodollar Rate Loan.
The determination of the Interest Period shall be subject to the following
provisions:

 

(i) in the case of immediately successive Interest Periods, each successive
Interest Period shall commence on the day on which the next preceding Interest
Period expires;

 

(ii) if any Interest Period would otherwise expire on a day which is not a
Business Day, the Interest Period shall be extended to expire on the next
succeeding Business Day; provided, however, that if the next succeeding Business
Day occurs in the following calendar month, then such Interest Period shall
expire on the immediately preceding Business Day;

 

(iii) if any Interest Period begins on the last Business Day of a month, or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, then the Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iv) Borrower may not select an Interest Period which expires later than the
Maturity Date.

 

(c) Automatic Conversion. Any Eurodollar Rate Loan shall automatically convert
to a Reference Rate Loan upon the last day of the applicable interest Period,
unless Agent has received a request to continue such Eurodollar Rate Loan at
least two Business Days prior to the end of such Interest Period in accordance
with the terms of Section 2.13(a).

 

2.14. Illegality. Any other provision herein to the contrary notwithstanding, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof by a Governmental Authority made subsequent to the
Closing Date shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans as contemplated by this Agreement, (a) the obligation of
such Lender hereunder to make Eurodollar Rate Loans, continue Eurodollar Rate
Loans as such, and convert Reference Rate Loans to Eurodollar Rate Loans shall
forthwith be suspended and (b) such Lender’s then outstanding Eurodollar Rate
Loans, if any, shall be converted

 

39



--------------------------------------------------------------------------------

automatically to Reference Rate Loans on the respective last days of the then
current Interest Periods with respect thereto or within such earlier period as
required by law; provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions and so long as such efforts would not be
disadvantageous to it, in its reasonable discretion, in any legal, economic, or
regulatory manner) to designate a different lending office if the making of such
a designation would allow such Lender or its lending office to continue to
perform its obligations to make Eurodollar Rate Loans. If any such conversion of
a Eurodollar Rate Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, Borrower shall pay to such Lender
such amounts, if any, as may be required pursuant to Section 2.16. If
circumstances subsequently change so that such Lender shall determine that it is
no longer so affected, such Lender will promptly notify Agent and Borrower, and
upon receipt of such notice, the obligations of such Lender to make or continue
Eurodollar Rate Loans or to convert Reference Rate Loans into Eurodollar Rate
Loans shall be reinstated.

 

2.15. Requirements of Law.

 

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by a Governmental Authority made
subsequent to the Closing Date or compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the Closing Date

 

(i) shall subject such Lender to any tax, levy, charge, fee, reduction, or
withholding of any kind whatsoever with respect to Eurodollar Rate Loans, or
change the basis of taxation of payments to such Lender in respect thereof
(except for (x) the establishment of a tax based on the net income of such
Lender or changes in the rate of tax on the net income of such Lender and (y)
United States withholding taxes in respect of payments made to any Lender that
is organized under the law of any jurisdiction other than the United States or a
political subdivision thereof);

 

(ii) shall in respect of Eurodollar Rate Loans impose, modify or hold applicable
any reserve, special deposit, compulsory loan, or similar requirement against
assets held by, deposits or other liabilities in or for the account of, Advances
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender; or

 

(iii) shall impose on such Lender any other condition with respect to Eurodollar
Rate Loans;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing, or maintaining Eurodollar Rate Loans or to increase the cost to such
Lender in respect of Eurodollar Rate Loans, by an amount which such Lender deems
to be material, or to reduce any amount receivable hereunder in respect of
Eurodollar Rate Loans, or to forego

 

40



--------------------------------------------------------------------------------

any other sum payable thereunder or make any payment on account thereof in
respect of Eurodollar Rate Loans, then, in any such case, if such Lender is
demanding payment of additional amounts in respect thereof by borrowers
generally that are reasonably similarly situated with the Borrowers, Borrowers
shall promptly pay to Agent (for the benefit of such Lender), upon such Lender’s
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable; provided, however, that before
making any such demand, each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions and so long as
such efforts would not be disadvantageous to it, in its reasonable discretion,
in any legal, economic, or regulatory manner) to designate a different
Eurodollar lending office if the making of such designation would allow such
Lender or its Eurodollar lending office to continue to perform its obligations
to make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans and avoid the need for, or materially reduce the amount of, such increased
cost; provided, further, that the Lender shall not be entitled to demand payment
of any such amount that is attributable to any period prior to 60 days before
such demand is made. If a Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.15, such Lender shall promptly notify Agent
and Borrower of the event by reason of which it has become so entitled. A
certificate as to any additional amounts payable pursuant to this Section 2.15
submitted in reasonable detail by such Lender to Agent and Borrower shall be
conclusive in the absence of manifest error. Within five Business Days after a
Lender notifies Borrower and Agent of any increased cost pursuant to the
foregoing provisions of this Section 2.15, Borrower may convert all Eurodollar
Rate Loans then outstanding into Reference Rate Loans in accordance with Section
2.13 and, additionally, reimburse such Lender for any cost in accordance with
Section 2.16. This covenant shall survive the termination of this Agreement and
the payment of the Advances and all other amounts payable hereunder for nine
months following such termination and repayment.

 

(b) If a Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or in the interpretation or
application thereof by a Governmental Authority made subsequent to the Closing
Date or compliance by such Lender or any Person controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the Closing Date does
or shall have the effect of increasing the amount of capital required to be
maintained or reducing the rate of return on such Lender’s or such Person’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such Person could have achieved but for such change or
compliance (taking into consideration such Lender’s or such Person’s policies
with respect to capital adequacy) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to Agent and
Borrower of a prompt written request therefor accompanied by a certified
calculation in reasonable detail, Borrower shall pay to Agent (for the benefit
of such Lender) such additional amount or amounts as will compensate such Lender
or such Person for such reduction. This covenant shall survive the termination
of this Agreement and the payment of the Advances and all other amounts payable
hereunder for nine months following such termination and repayment.

 

41



--------------------------------------------------------------------------------

2.16. Indemnity. Borrower agrees to indemnify Agent and each Lender and to hold
Agent and Lenders harmless from any loss or expense which Agent or any Lender
may sustain or incur as a consequence of (a) default by Borrower in payment when
due of the principal amount of or interest on any Eurodollar Rate Loan, (b)
default by Borrower in making a Borrowing of, conversion into, or continuation
of Eurodollar Rate Loans after Borrower has given a notice requesting the same
in accordance with the provisions of this Agreement, (c) default by Borrower in
making any prepayment of a Eurodollar Rate Loan after Borrower has given a
notice thereof in accordance with the provisions of this Agreement, or (d) the
making of a prepayment of Eurodollar Rate Loans on a day which is not the last
day of an Interest Period with respect thereto (whether due to the termination
of this Agreement, upon an Event of Default, or otherwise), including, in each
case, any such loss or expense (but excluding loss of margin or anticipated
profits) arising from the reemployment of funds obtained by it or from fees
payable to terminate the deposits from which such funds were obtained; provided,
however, that Agent or any Lender, if requesting indemnification, shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.
Calculation of all amounts payable to any such Lender under this Section 2.16
shall be made as though such Lender had actually funded the relevant Eurodollar
Rate Loan through the purchase of a deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of such Eurodollar Rate Loan and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of the Eurodollar Rate Loans in any manner it sees
fit, and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this Section 2.16. This covenant shall survive the
termination of this Agreement and the payment of the Obligations hereunder.

 

3. CONDITIONS; TERM OF AGREEMENT.

 

3.1. Conditions Precedent to the Initial Advance and the Initial Letter of
Credit. The obligation of the Lender Group to make the initial Advance or to
issue the initial Letter of Credit is subject to the fulfillment, to the
satisfaction of Agent and its counsel, of each of the following conditions on or
before the Closing Date:

 

(a) The Closing Date shall occur on or before January 31, 2005;

 

(b) The Loan Documents shall be effective to create in favor of the Agent a
legal, valid and enforceable first (except for Permitted Liens entitled to
priority under applicable law) security interest in and lien upon the Collateral
for the benefit of the Agent and the Lenders. All filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
opinion of the Agent to protect and preserve such security interests shall have
been duly effected. The Agent shall have received evidence thereof in form and
substance satisfactory to the Collateral Agent;

 

42



--------------------------------------------------------------------------------

(c) Agent shall have received each of the following documents, duly executed,
and each such document shall be in full force and effect:

 

a. the Disbursement Letter; and

 

b. the Agent’s Fee Letter;

 

(d) Agent shall have received a certificate from the Secretary of each of the
Borrowers attesting to the resolutions of each Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement, the
other Loan Documents and the transactions contemplated hereby to which such
Borrower is a party and authorizing specific officers of such Borrower to
execute the same;

 

(e) Agent shall have received copies of each Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;

 

(f) Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

 

(g) Agent shall have received certificates of status with respect to each
Borrower, each dated within 15 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions in which its failure to
be duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;

 

(h) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.10, the form and substance of
which shall be satisfactory to Agent and its counsel;

 

(i) Agent shall have received an opinion of Borrowers’ counsel in form and
substance satisfactory to Agent in its sole discretion;

 

(j) The Borrowers shall have caused to be delivered to the Agent fully executed
Restricted Account Agreements, in form and substance satisfactory to each of the
Lenders, for each account maintained by the Borrowers;

 

(k) The Borrowers shall have paid in cash all fees due and payable on the date
hereof to the Agent and the Lenders, including, without limitation, the fees as
required by the Agent’s fee letter dated the date hereof;

 

(l) The Recapitalization shall have been consummated on terms and conditions
satisfactory to the Agent;

 

43



--------------------------------------------------------------------------------

(m) The terms of the Indenture and the Senior Notes shall be satisfactory to the
Agent;

 

(n) The Preferred Stock shall be on terms and conditions satisfactory to the
Agent; and

 

(o) All other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

3.2. Conditions Precedent to all Advances and all Letters of Credit. The
following shall be conditions precedent to all Advances and all Letters of
Credit hereunder:

 

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all respects on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date);

 

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

 

(c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Borrower, the Lender Group or any of their Affiliates;

 

(d) the amount of any requested Advance or Letter of Credit shall not exceed the
Availability at such time; and

 

(e) no Material Adverse Change shall have occurred.

 

3.3. Reserved.

 

3.4. Term; Automatic Renewal. This Agreement shall become effective upon the
execution and delivery hereof by Borrowers and the Lender Group and shall
continue in full force and effect for a term ending on January     , 2010 (the
“Maturity Date”). The foregoing notwithstanding, the Lender Group, upon the
election of the Required Lenders, shall have the right to terminate the Lender
Group’s obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

 

3.5. Effect of Termination. On the date of termination of this Agreement, all
Obligations (including contingent reimbursement obligations of Borrowers with
respect to any outstanding Letters of Credit) immediately shall become due and
payable without notice or demand. No termination of this Agreement, however,

 

44



--------------------------------------------------------------------------------

shall relieve or discharge Borrowers or Borrowers’ duties, Obligations, or
covenants hereunder, and the Lender Group’s continuing security interests in the
Collateral shall remain in effect until all Obligations have been fully and
finally discharged and the Lender Group’s obligation to provide additional
credit hereunder is terminated.

 

3.6. Early Termination or Reduction of Commitments and Base Commitment Amount by
Borrowers. The provisions of Section 3.4 that allow termination of this
Agreement by Borrowers only on the Maturity Date notwithstanding, Borrowers have
the option: at any time upon at least 15 days prior written notice to Agent, to
terminate this Agreement in full (but not in part) by paying to Agent (for the
ratable benefit of the Lender Group), in cash, the Obligations (including
depositing with Agent an amount equal to 105% of the undrawn amount of the
Letters of Credit, which cash collateral shall be returned to Borrowers by Agent
net of the amount of all drawings under such Letters of Credit and all costs and
expenses associated therewith), in full, together with a premium (the “Early
Termination Premium”) equal to the following amount:

 

Effective Date of Termination

--------------------------------------------------------------------------------

  

Early Termination Premium

--------------------------------------------------------------------------------

Prior to and including January 25, 2007

  

1.00% of the Base Commitment Amount

Prior to and including January 25, 2008

  

0.50% of the Base Commitment Amount

Thereafter

  

No Early Termination Premium

 

And, in any event, if Obligations are repaid in full from a refinancing by a
commercial banking unit of WFRF, then no Early Termination Premium shall be
payable.

 

3.7. Termination Upon Event of Default. If the Lender Group terminates this
Agreement upon the occurrence and during the continuation of an Event of Default
which Agent has reasonably determined to be been caused intentionally by a
Borrower, in view of the impracticability and extreme difficulty of ascertaining
actual damages and by mutual agreement of the parties as to a reasonable
calculation of the Lender Group’s lost profits as a result thereof, Borrowers
shall pay to Agent (for the ratable benefit of the Lender Group) upon the
effective date of such termination, a premium in an amount equal to the Early
Termination Premium. The Early Termination Premium shall be presumed to be the
amount of damages sustained by the Lender Group as the result of the early
termination and Borrowers agree that it is reasonable under the circumstances
currently existing. The Early Termination Premium provided for in this Section
3.7, shall be deemed included in the Obligations.

 

45



--------------------------------------------------------------------------------

4. CREATION OF SECURITY INTEREST.

 

4.1. Grant of Security Interest. Each Borrower confirms that it has granted and,
for the avoidance of doubt, hereby grants to Agent for the benefit of the Lender
Group a continuing security interest in all of such Borrower’s currently
existing and hereafter acquired or arising Collateral in order to secure prompt
repayment of any and all Obligations and in order to secure prompt performance
by such Borrower of each of its covenants and duties under the Loan Documents.
The security interests of Agent for the benefit of the Lender Group in the
Collateral shall attach to all Collateral without further act on the part of the
Lender Group or Borrowers.

 

4.2. Negotiable Collateral. In the event that any Collateral, including
proceeds, of value in excess of $250,000 is evidenced by or consists of
Negotiable Collateral, Borrowers, immediately upon the request of Agent, shall
endorse and deliver physical possession of such Negotiable Collateral to Agent.

 

4.3. Collection of Accounts, General Intangibles, and Negotiable Collateral. At
any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify customers or Account Debtors
of any Borrower that the Accounts, General Intangibles, or Negotiable Collateral
of such Borrower have been assigned to Agent for the benefit of the Lender Group
or that Agent for the benefit of the Lender Group has a security interest
therein, and (b) collect the Accounts, General Intangibles, and Negotiable
Collateral of such Borrower directly and charge the collection costs and
expenses to the Loan Account. After the occurrence and during the continuation
of an Event of Default, each Borrower agrees that it will hold in trust for the
Lender Group, as the Lender Group’s trustee, any Collections that it receives
and immediately will deliver said Collections to Agent in their original form as
received by Borrower.

 

4.4. Delivery of Additional Documentation Required. At any time upon the request
of Agent, Borrowers shall execute and deliver to Agent all financing statements,
continuation financing statements, fixture filings, security agreements,
pledges, assignments, control agreements, affidavits, reports, notices,
schedules of accounts, letters of authority, and, after the occurrence and
during the continuation of an Event of Default, endorsements of certificates of
title, applications for title, and, in any event (whether prior to or after the
occurrence of an Event of Default), all other documents that Agent reasonably
may request, in form satisfactory to Agent, to perfect and continue perfected
the Liens of the Lender Group in the Collateral, and in order to fully
consummate all of the transactions contemplated hereby and under the other the
Loan Documents.

 

4.5. Power of Attorney. Each Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s officers, employees, or agents

 

46



--------------------------------------------------------------------------------

designated by Agent) as such Borrower’s true and lawful attorney, with power to
(a) if such Borrower refuses to, or fails timely to execute and deliver any of
the documents described in Section 4.4, sign the name of such Borrower on any of
the documents described in Section 4.4, (b) at any time that an Event of Default
has occurred and is continuing, sign such Borrower’s name on any invoice or bill
of lading relating to any Account of such Borrower, drafts against Account
Debtors, schedules and assignments of Accounts of such Borrower, verifications
of Accounts of such Borrower, and notices to Account Debtors, (c) send requests
for verification of Accounts, (d) endorse such Borrower’s name on any Collection
item that may come into the Lender Group’s possession, (e) at any time that an
Event of Default has occurred and is continuing, notify the post office
authorities to change the address for delivery of such Borrower’s mail to an
address designated by Agent, to receive and open all mail addressed to such
Borrower, and to retain all mail relating to the Collateral of such Borrower and
forward all other mail to such Borrower, (f) at any time that an Event of
Default has occurred and is continuing, make, settle, and adjust all claims
under such Borrower’s policies of insurance and make all determinations and
decisions with respect to such policies of insurance, and (g) at any time that
an Event of Default has occurred and is continuing, settle and adjust disputes
and claims respecting the Accounts of such Borrower directly with Account
Debtors, for amounts and upon terms that Agent determines to be reasonable, and
Agent may cause to be executed and delivered any documents and releases that
Agent determines to be necessary. The appointment of Agent as such Borrower’s
attorney, and each and every one of Agent’s rights and powers, being coupled
with an interest, is irrevocable until all of the Obligations have been fully
and finally repaid and performed and the Lender Group’s obligation to extend
credit hereunder is terminated.

 

4.6. Right to Inspect. Agent (through any of its officers, employees, or agents)
shall have the right, once per year so long as the trailing six-month average
Availability is at least $8,000,000 and otherwise from time to time (upon
reasonable intervals and upon reasonable notice so long as no Event of Default
has occurred and is continuing), to inspect Borrowers’ Books and to audit and,
after the occurrence and during the continuation of an Event of Default,
appraise, the Collateral in order to verify Borrowers’ financial condition or
the amount, quality, value, condition of or any other matter relating to, the
Collateral.

 

5. REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties which shall be true, correct,
and complete in all respects as of the date hereof and shall be true, correct,
and complete in all respects as of the Closing Date, and at and as of the date
of the making of each Advance or Letter of Credit made thereafter, as though
made on and as of the date of such Advance or Letter of Credit (except to the
extent that such representations and warranties relate solely to an earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

5.1. No Encumbrances. Each Borrower has good and indefeasible title to its
Collateral, free and clear of Liens except for Permitted Liens.

 

47



--------------------------------------------------------------------------------

5.2. Intentionally Omitted.

 

5.3. Inventory. The Borrowers have established such reserves with respect to
their Inventory as are adequate in accordance with GAAP, and such reserves are
reflected on Poolmart’s most recent consolidated balance sheet delivered
pursuant to Section 6.3; such Inventory is owned solely by a Borrower and such
Borrower has good title thereto, subject to no Liens that are prohibited hereby;
is located at one of the locations set forth on Schedule E-1, (as amended from
time to time in accordance with Section 6.12) or in transit in the United States
to such a location; such Inventory, if located at a distribution center of a
Borrower, is subject to a Collateral Access Agreement; and such Inventory is
subject to a valid and perfected first priority security interest in favor of
the Lender Group.

 

5.4. Equipment. All of the Equipment of Borrowers is used or held for use in
Borrowers’ business and is fit for such purposes.

 

5.5. Location of Inventory and Equipment. The Inventory and Equipment of
Borrowers are not stored with a bailee, warehouseman, or similar party (without
delivery to Agent of a Collateral Access Agreement or Agent’s prior written
consent) and are located only at the locations identified on Schedule 6.12 or
otherwise permitted by Section 6.12.

 

5.6. Inventory Records. Consistent with past practices, each Borrower keeps
records itemizing and describing the kind, type and quantity of its Inventory
and the Net Book Value thereof.

 

5.7. Location of Chief Executive Office; FEIN. The chief executive office of
each Borrower and Borrower’s FEIN is set forth on Schedule 5.7.

 

5.8. Due Organization and Qualification; Subsidiaries.

 

(a) Each Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its incorporation and qualified and licensed to do
business in, and in good standing in, any state where the failure to be so
licensed or qualified reasonably could be expected to cause a Material Adverse
Change.

 

(b) Set forth on Schedule 5.8, is a complete and accurate list of each
Borrower’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their incorporation; (ii) the number of shares of each class of common and
preferred stock authorized for each of such Subsidiaries; and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by such Borrower. All of the outstanding capital stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

 

48



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 5.8, no capital stock (or any securities,
instruments, warrants, options, purchase rights, conversion or exchange rights,
calls, commitments or claims of any character convertible into or exercisable
for capital stock) of any direct or indirect Subsidiary of any Borrower is
subject to the issuance of any security, instrument, warrant, option, purchase
right, conversion or exchange right, call, commitment or claim of any right,
title, or interest therein or thereto.

 

5.9. Due Authorization; No Conflict.

 

(a) The execution, delivery, and performance by each Borrower of this Agreement
and the Loan Documents to which it is a party have been duly authorized by all
necessary corporate action.

 

(b) The execution, delivery, and performance by each Borrower of this Agreement
and the Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation (including
Regulations T, U, and X of the Federal Reserve Board) applicable to such
Borrower, the Governing Documents of such Borrower, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Borrower,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under the Indenture, any other material
contractual obligation or material lease of such Borrower, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Borrower, other than Permitted Liens, or (iv)
require any approval of stockholders or any approval or consent of any Person
under any material contractual obligation of such Borrower.

 

(c) Other than the filing of appropriate financing statements, fixture filings,
and mortgages, the execution, delivery, and performance by each Borrower of this
Agreement and the Loan Documents to which such Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any federal, state, foreign, or other Governmental
Authority or other Person.

 

(d) This Agreement and the Loan Documents to which any Borrower is a party, and
all other documents contemplated hereby and thereby, when executed and delivered
by such Borrower will be the legally valid and binding obligations of such
Borrower, enforceable against such Borrower in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

 

(e) The Liens granted by each Borrower to Agent (for the benefit of the Lender
Group) in and to its properties and assets pursuant to this Agreement and the
other Loan Documents are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

 

49



--------------------------------------------------------------------------------

5.10. Litigation. There are no actions or proceedings pending by or against any
Borrower before any court or administrative agency and no Borrower does not have
knowledge or belief of any pending, threatened, or imminent litigation,
governmental investigations, or claims, complaints, actions, or prosecutions
involving any Borrower or any guarantor of the Obligations, except for: (a)
ongoing collection matters in which a Borrower is the plaintiff, (b) matters
disclosed on Schedule 5.10; and (c) matters that would not reasonably be
expected to cause a Material Adverse Change.

 

5.11. No Material Adverse Change. All of Poolmart’s consolidated financial
statements that have been delivered to the Lender Group have been prepared in
accordance with GAAP (except, in the case of unaudited financial statements, for
the lack of footnotes and being subject to year-end audit adjustments) and
fairly present Poolmart’s consolidated financial condition as of the date
thereof and results of operations for the period then ended. There has not been
a Material Adverse Change on or before the Closing Date with respect to
Borrowers (taken as a whole) since the date of the latest financial statements
submitted to the Lender Group on or before the Closing Date.

 

5.12. Solvency. Borrowers are Solvent. No transfer of property is being made by
any Borrower and no obligation is being incurred by any Borrower in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of any Borrower.

 

5.13. Employee Benefits. Each Borrower and each Subsidiary of a Borrower are in
compliance in all material respects with all applicable provisions of ERISA;
each Borrower and each such Subsidiary have not violated in any material respect
any provision of any Benefit Plan maintained or contributed to by Borrower or
any such Subsidiary; no Reportable Event as defined in ERISA has occurred and is
continuing with respect to any Benefit Plan initiated by a Borrower or any such
Subsidiary; Borrowers and each Subsidiary of a Borrower have met their minimum
funding requirements under ERISA with respect to each Benefit Plan; and each
Benefit Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Benefit Plan documents and under GAAP.

 

5.14. Environmental Condition. Except as disclosed by Borrowers to Agent in
writing prior to the date hereof to the best of Borrowers’ knowledge, Borrowers
and each Subsidiary of a Borrower are in compliance in all material respects
with all applicable environmental, hazardous waste, health, and safety statutes
and regulations governing their operations and/or properties or relating to the
disposal, handling, production, storage, transport or release of Hazardous
Materials. To the best of Borrowers’ knowledge, none of the operations of
Borrowers or any Subsidiary of a Borrower are the subject of any federal or
state investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any Hazardous Material into the
environment. To the best of Borrowers’ knowledge, no Borrower nor any such
Subsidiary has any material contingent liability in connection with any such
release.

 

50



--------------------------------------------------------------------------------

5.15. Taxes. Borrowers have timely filed all tax returns required to be filed by
Borrowers and all taxes upon each Borrower or its properties, assets, income,
and franchises (including real property taxes and payroll taxes) have been paid
prior to delinquency, except such taxes that are the subject of a Permitted
Protest.

 

5.16. Foreign Asset Control Regulations, etc. None of the requesting or
borrowing of the Advances, the requesting or issuance, extension or renewal of
any Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, neither the Borrower nor any of its
Subsidiaries or other Affiliates (a) is or will become a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.

 

6. AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, such Borrower
shall do all of the following:

 

6.1. Accounting System. Maintain a system of accounting that enables such
Borrower to produce financial statements in accordance with GAAP, consistent
with past practices.

 

6.2. Collateral Reporting. At the request of the Agent, provide Agent (and if so
requested by Agent, with copies for each Lender) with the following documents at
the following times in form satisfactory to Agent: (a) a detailed calculation of
the Net Book Value of Inventory, including Inventory mix by major category
(including a separate parts inventory category), all in such form and detail as
Agent may reasonably require, (b) a summary aging, by vendor, of such Borrower’s
accounts payable and any book overdraft, (c) a physical inventory report
together with an inventory shrinkage reconciliation schedule based upon such
count, (d) a reconciliation of the Borrowers’ general ledger to the perpetual
inventory report, and (e) such other reports as to the Collateral or the
financial condition of such Borrower as Agent may reasonably request from time
to time.

 

51



--------------------------------------------------------------------------------

6.3. Financial Statements, Reports, Certificates. (a) Deliver to Agent: (i) as
soon as available, but in any event within 30 days after the end of each month
during each of such Borrower’s fiscal years (or 45 days after end of the last
month in each fiscal quarter), a company prepared balance sheet, income
statement, and, on a quarterly basis only, a statement of cash flow covering
such Borrower’s operations during such period; and (ii) as soon as available,
but in any event within 90 days after the end of each of such Borrower’s fiscal
years, financial statements of such Borrower for each such fiscal year, audited
by independent certified public accountants from a “Big 4” accounting firm or
such other accounting firm as is reasonably acceptable to Agent and certified,
without any material qualifications, by such accountants to have been prepared
in accordance with GAAP, together with a certificate of such accountants
addressed to Agent stating that such accountants do not have knowledge of the
existence of any Default or Event of Default. Such audited financial statements
shall include a balance sheet, profit and loss statement, and statement of cash
flow and, if prepared, such accountants’ letter to management.

 

(b) Together with the above, such Borrower also shall deliver to Agent such
Borrower’s Form 10-Q Quarterly Reports, Form 10-K Annual Reports, and Form 8-K
Current Reports, and any other filings made by such Borrower with the Securities
and Exchange Commission, if any, as soon as the same are filed, and any other
report reasonably requested by Agent relating to the financial condition of such
Borrower.

 

(c) Each month, together with the financial statements provided pursuant to
Section 6.3(a), such Borrower shall deliver to Agent a Compliance Certificate
signed by its chief financial officer to the effect that: (i) all financial
statements delivered or caused to be delivered to Agent hereunder have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and fairly present the consolidated financial condition of such
Borrower, (ii) the representations and warranties of such Borrower contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date), (iii) for each month that also is the date on which
a financial covenant in Section 7.20 is to be tested, such Borrower is in
compliance at the end of such period with the applicable financial covenants
contained in Section 7.20 (and demonstrating such compliance in reasonable
detail), (iv) in any month in which any principal amount of Indebtedness arising
under the Indenture is redeemed, a statement of the principal amount of such
Indebtedness redeemed during such month and during the term hereof; and (v) on
the date of delivery of such certificate to Agent there does not exist any
condition or event that constitutes a Default or Event of Default (or, in the
case of clauses (i), (ii), or (iii), to the extent of any noncompliance,
describing such non-compliance as to which he or she may have knowledge and what
action such Borrower has taken, is taking, or proposes to take with respect
thereto).

 

52



--------------------------------------------------------------------------------

(d) Poolmart shall, from time to time, not more frequently than once in any year
unless an Event of Default has occurred and is continuing, at the request of the
Agent cause its independent certified public accountants to meet and confer with
Agent, in the presence of management of Poolmart, to discuss with Agent the
Borrowers’ financial affairs.

 

6.4. Intentionally Omitted.

 

6.5. Intentionally Omitted.

 

6.6. Returns. Cause returns and allowances, if any, as between such Borrower and
its Account Debtors to be on the same basis and in accordance with the usual
customary practices of such Borrower, as they exist at the time of the execution
and delivery of this Agreement.

 

6.7. Title to Equipment. Upon Agent’s request after the occurrence and during
the continuation of an Event of Default, such Borrower immediately shall deliver
to Agent, properly endorsed, any and all evidences of ownership of, certificates
of title, or applications for title to any items of Equipment.

 

6.8. Maintenance of Equipment. Maintain the Equipment in good operating
condition and repair (ordinary wear and tear excepted), and make all necessary
replacements thereto so that the value and operating efficiency thereof shall at
all times be maintained and preserved. Other than those items of Equipment that
constitute fixtures on the Closing Date, such Borrower shall not permit any item
of Equipment to become a fixture to real estate or an accession to other
property, and such Equipment shall at all times remain personal property.

 

6.9. Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against such
Borrower or any of its property to be paid in full, before delinquency or before
the expiration of any extension period, except to the extent that the validity
of such assessment or tax shall be the subject of a Permitted Protest. Such
Borrower shall make due and timely payment or deposit of all such federal,
state, and local taxes, assessments, or contributions required of it by law, and
will execute and deliver to Agent, on demand, appropriate certificates attesting
to the payment thereof or deposit with respect thereto. Such Borrower will make
timely payment or deposit of all tax payments and withholding taxes required of
it by applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Agent with proof satisfactory to Agent indicating that such Borrower has
made such payments or deposits.

 

53



--------------------------------------------------------------------------------

6.10. Insurance.

 

(a) Maintain and keep in force, and cause each Subsidiary of such Borrower to
maintain and keep in force, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, property damage, and workers’ compensation,
carried with companies and in amounts reasonably satisfactory to Agent, and
deliver to Agent from time to time at Agent’s request certificates of insurance
setting forth all insurance then in effect; provided, however, that (a) with
respect to Borrowers’ and each such Subsidiary’s commercial liability insurance,
each Borrower and each such Subsidiary may maintain deductibles which do not
exceed, in the aggregate, $500,000 per occurrence, (b) each Borrower and each
such Subsidiary may self-insure for workers’ compensation upon disclosure by
Borrower to Agent in writing, so long as such selfinsurance program is
instituted and maintained in compliance with all applicable laws, rules, and
regulations, and (c) with respect to each Borrower’s and each such Subsidiary’s
fire and property damage insurance, each Borrower and each Subsidiary may
maintain deductibles which do not exceed, in the aggregate, five percent (5%) of
their combined net current assets per occurrence.

 

(b) Except as otherwise provided in (a) above, all hazard insurance and such
other insurance as Agent shall specify, shall contain a California Form 438BFU
(NS) mortgagee endorsement, or an equivalent endorsement satisfactory to Agent,
showing Agent (for the ratable benefit of the Lenders) as sole loss payee
thereof and shall contain a waiver of warranties. Every policy of insurance
referred to in this Section 6.10 shall contain an agreement by the insurer that
it will not cancel such policy except after 30 days prior written notice to
Agent (for the ratable benefit of the Lenders) and that any loss payable
thereunder shall be payable notwithstanding any act or negligence of such
Borrower or the Lender Group which might, absent such agreement, result in a
forfeiture of all or apart of such insurance payment.

 

(c) Original policies or certificates thereof satisfactory to Agent evidencing
such insurance shall be delivered to Agent at least 30 days prior to the
expiration of the existing or preceding policies. Such Borrower shall give Agent
prompt notice of any loss covered by such insurance, and, after the occurrence
and during the continuation of an Event of Default, Agent shall have the right
to adjust any loss. In such event, Agent shall have the exclusive right to
adjust all losses payable under any such insurance policies without any
liability to such Borrower whatsoever in respect of such adjustments.

 

(d) Such Borrower shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.10, unless Agent is included thereon as named insured with the loss
payable to Agent (for the ratable benefit of Lenders) under a standard
California 438BFU (NS) Mortgagee endorsement, or its local equivalent. Such
Borrower immediately shall notify Agent whenever such separate insurance is
taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and originals of such policies immediately shall
be provided to Agent.

 

54



--------------------------------------------------------------------------------

6.11. No Setoffs or Counterclaims. Make payments hereunder and under the other
Loan Documents by or on behalf of such Borrower without setoff or counterclaim
and free and clear of and without deduction or withholding for or on account of,
any federal, state, or local taxes.

 

6.12. Location of Inventory and Equipment. Except for in-transit Inventory, keep
the Inventory and Equipment only at the locations (including store locations)
identified on Schedule 6.12; provided, however, that Borrower may amend Schedule
6.12 so long as such amendment occurs by written notice to Agent not less than
30 days prior to the date on which the Inventory or Equipment of Borrower is
moved to such new location, so long as such new location is within the
continental United States, and so long as, at the time of such written
notification, Borrower provides any financing statements or fixture filings
necessary to perfect and continue perfected (the Lien of Agent for the benefit
of the Lender Group), security interests in such assets and also provides to
Agent, if requested by Agent, a Collateral Access Agreement.

 

6.13. Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any governmental authority, including the Fair
Labor Standards Act and the Americans With Disabilities Act, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, would not reasonably be expected to cause a Material Adverse
Change.

 

6.14. Employee Benefits. Deliver to Agent: (i) promptly, and in any event within
10 Business Days after such Borrower or any of its Subsidiaries knows or has
reason to know that an ERISA Event has occurred that reasonably could be
expected to result in a Material Adverse Change, a written statement of the
chief financial officer of such Borrower describing such ERISA Event and any
action that is being taking with respect thereto by Borrower, any such
Subsidiary or ERISA Affiliate, and any action taken or threatened by the IRS,
Department of Labor, or PBGC. Such Borrower or such Subsidiary, as applicable,
shall be deemed to know all facts known by the administrator of any Benefit Plan
of which it is the plan sponsor, (ii) promptly, and in any event within three
Business Days after the filing thereof with the IRS, a copy of each funding
waiver request filed with respect to any Benefit Plan and all communications
received by such Borrower, any of its Subsidiaries or, to the knowledge of such
Borrower, any ERISA Affiliate with respect to such request, and (iii) promptly,
and in any event within three Business Days after receipt by such Borrower, any
of its Subsidiaries or, to the knowledge of such Borrower, any ERISA Affiliate,
of the PBGC’s intention to terminate a Benefit Plan or to have a trustee
appointed to administer a Benefit Plan, copies of each such notice.

 

6.15. Leases. Pay when due all rents and other amounts payable under any leases
to which such Borrower is a party or by which such Borrower’s properties and
assets are bound, unless such payments are the subject of a Permitted Protest.
To the extent that such Borrower fails timely to make payment of such rents and
other amounts payable when due under its leases, Agent shall be entitled, in its
discretion, to reserve an amount equal to such unpaid amounts against the
Seasonal Commitment Amount.

 

55



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, such Borrower
will not do any of the following:

 

7.1. Indebtedness. Create, incur, assume, permit, guarantee, or otherwise become
or remain, directly or indirectly, liable with respect to any Indebtedness,
except:

 

(a) Indebtedness evidenced. by this Agreement, together with Indebtedness to
issuers of letters of credit that is the subject of L/C Guarantees and
Indebtedness under Permitted Hedging Agreements;

 

(b) Indebtedness under the Indenture outstanding as of the Closing Date (and
Indebtedness in exchange thereof not to exceed the aggregate amount of the
Indebtedness so exchanged) and such other Indebtedness as set forth on Schedule
7.1;

 

(c) Indebtedness in respect of Poolmart’s Old Notes in an amount not to exceed
$5,500,000 in the aggregate.

 

(d) Indebtedness incurred by Poolmart hereafter to finance the acquisition by
Poolmart of real estate or other fixed assets for use in the on-going operations
of Poolmart, provided (i) that such Indebtedness is secured only by the real
estate or other assets financed thereby, and that such investments in real
estate or other assets are permitted under Section 7.21 hereof and (ii) that the
aggregate amount of such Indebtedness outstanding at any time shall not exceed
$10,000,000;

 

(e) Intentionally Omitted.

 

(f) Indebtedness arising under Capital Leases entered into by Borrower or any of
its Subsidiaries in the ordinary course of business, provided that the aggregate
amount of such Indebtedness outstanding at any time shall not exceed
$10,000,000;

 

(g) Indebtedness incurred by Borrower (exclusive of Subordinated Exchange
Indebtedness) in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

 

(h) Indebtedness of any Subsidiary of a Borrower to a Borrower incurred in the
ordinary course of business; and

 

(i) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) (other than Indebtedness under the Indenture), (d), and (g) of this
Section 7.1 (and continuance or renewal of any Permitted Liens associated
therewith) so long as: (i) the terms and conditions of such refinancings,
renewals, or extensions do

 

56



--------------------------------------------------------------------------------

not materially impair the prospects of repayment of the Obligations by
Borrowers, (ii) the net cash proceeds of such refinancings, renewals, or
extensions do not result in an increase in the aggregate principal amount of the
Indebtedness so refinanced, renewed, or extended, (iii) such refinancings,
renewals, refundings, or extensions do not result in a shortening of the average
weighted maturity of the Indebtedness so refinanced, renewed, or extended, and
(iv) to the extent that Indebtedness that is refinanced was subordinated in
right of payment to the Obligations, then the subordination terms and conditions
of the refinancing Indebtedness must be at least as favorable to the Lender
Group as those applicable to the refinanced Indebtedness.

 

7.2. Liens. Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its property or assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced under Section
7.1(d) and so long as the replacement Liens only encumber those assets or
property that secured the original Indebtedness); provided that in any event,
with respect to any of fee interest in Real Property, Borrower shall not create
or suffer to exist any consensual Liens, or sell or enter into any sale and
leaseback transaction relating to any such interest in any Real Property which
is owned by a Borrower on the Closing Date.

 

7.3. Restrictions on Fundamental Changes. Enter into any merger or consolidation
(other than of a Subsidiary of a Borrower into a Borrower, or a Borrower into
the other Borrower), reorganization or recapitalization (other than in
connection with an acquisition permitted by Section 7.13, in which the Borrower
or a Subsidiary is the surviving corporation), or reclassify its capital stock,
or liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or substantially all of its
property or assets.

 

7.4. Disposal of Assets. Sell, lease, assign, transfer, or otherwise dispose of
any of such Borrower’s properties or assets other than sales of or other
disposition of (a) Inventory, (b) obsolete Equipment, (c) Equipment not used or
useful in the conduct of the applicable Borrower’s business, (d) sale and
leasebacks of the properties listed on Schedule 7.4 or of any Real Property or
fixed assets acquired after the Closing Date, and (e) other assets (other than
Inventory) not exceeding $500,000 per year in book value.

 

7.5. Change Name. Change such Borrower’s name, FEIN, corporate structure (within
the meaning of Section 9402(7) of the Code), or identity, or add any new
fictitious name.

 

7.6. Guarantee. Guarantee or otherwise become in any way liable with respect to
the obligations of any third Person except by endorsement of instruments or
items of payment for deposit to the account of such Borrower or which are
transmitted or turned over to Agent.

 

57



--------------------------------------------------------------------------------

7.7. Nature of Business. Make any material change in the principal nature of
such Borrower’s business.

 

7.8. Prepayments and Amendments.

 

(a) Unless the Availability Condition has been satisfied at such time, prepay,
redeem, retire, defease, purchase, or otherwise acquire any Funded Debt owing to
any Person; provided, however, that that Borrowers may redeem Poolmart’s
outstanding Old Notes referred to in Section 7.1(c).

 

(b) Directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of the Indenture or any other agreement, instrument,
document, indenture, or other writing evidencing or concerning Indebtedness
permitted under Sections 7.1(b), (c), or (d).

 

7.9. Change of Control. Cause, permit, or suffer, directly or indirectly, any
Change of Control.

 

7.10. Consignments. Consign any Inventory or sell any inventory on bill and
hold, sale or return, sale on approval, or other conditional terms of sale.

 

7.11. Distributions. Make any distribution or declare or pay any dividends (in
cash or other property, other than capital stock) on, or purchase, acquire,
redeem, or retire any of such Borrower’s capital stock, of any class, whether
now or hereafter outstanding; provided, however, that (a) each Subsidiary of a
Borrower may pay cash dividends or distributions to a Borrower; (b) a Borrower
(i) may pay dividends payable on the Preferred Stock in the form of additional
shares of Preferred Stock, (ii) may, so long as no Default or Event of Default
shall have occurred or be continuing or would result therefrom, repurchase
capital stock of a Borrower or options, warrants or other securities exercisable
or convertible into capital stock of a Borrower from employees and directors of
a Borrower or any of its Subsidiaries or their authorized representatives upon
the death, disability or termination of employment or directorship of such
employees or directors, in an aggregate amount not to exceed $1,000,000 in any
calendar year and $4,000,000 in the aggregate plus, in the case of any such
repurchase of capital stock, the amount of net cash proceeds received by the
Borrower from the resale of repurchased capital stock to officers or directors
of the Borrower and its Subsidiaries; (iii) may declare and pay dividends on its
capital stock other than the Preferred Stock in the form of additional shares of
such capital stock; and (iv) may, so long as no Default or Event of Default
shall have occurred or be continuing or would result therefrom, pay dividends
payable in cash on the shares of Preferred Stock with (x) the net proceeds of a
sale for cash (other than to a Subsidiary of a Borrower) of shares of capital
stock of Poolmart or (y) the net proceeds of any capital contribution to
Poolmart; and (c) if the Availability Condition has been satisfied, a Borrower
may make any other distributions or declare or pay any other dividends (in cash
or other property) on, or otherwise purchase, acquire, redeem, or retire any of
such Borrower’s capital stock, of any class.

 

58



--------------------------------------------------------------------------------

7.12. Accounting Methods. Other than pursuant to GAAP or with the concurrence of
a “Big 4” accounting firm, modify or change its method of accounting.

 

7.13. Investments and Acquisitions. Directly or indirectly make any Investment
or acquire any assets outside of the ordinary course of business consistent with
past practices other than (a) Permitted Investments, (b) loans by a Borrower to
employees which do not exceed $1,000,000 in the aggregate outstanding at any
time, (c) trade credit extended to customers of Borrowers in the ordinary course
of business, (d) acquisitions of any assets outside of the ordinary course of
business in an amount not to exceed $15,000,000 in the aggregate over the term
of this Agreement and (e) other Investments or acquisitions so long as the
Availability Conditions is satisfied at the time such event occurs.

 

7.14. Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of such Borrower except for
(x) transactions contemplated under the Management Agreement as in effect as of
the Closing Date and (y) transactions that are in the ordinary course of such
Borrower’s business and upon fair and reasonable terms, and that are no less
favorable to such Borrower than would be obtained in an arm’s length transaction
with a non-Affiliate.

 

7.15. Suspension. Suspend or go out of a substantial portion of its business.

 

7.16. Intentionally Omitted.

 

7.17. Use of Proceeds. Use the proceeds of the Advances for any purpose other
than (i) on the Closing Date, to provide financing for the Recapitalization
transaction and (ii) consistent with the terms and conditions hereof, for its
lawful and permitted corporate purposes.

 

7.18. Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees. Relocate its chief executive office to a new location without providing
30 days prior written notification thereof to Agent and so long as, at the time
of such written notification, such Borrower provides any financing statements or
fixture filings necessary to perfect and continue perfected the Lien of Agent
(for the benefit of the Lender Group) and also provides to Agent a Collateral
Access Agreement with respect to such new location. The Inventory and Equipment
of such Borrower shall not at anytime now or hereafter be stored with a bailee,
warehouseman, or similar party without Agent’s prior written consent.

 

7.19. No Prohibited Transactions Under ERISA. Directly or indirectly:

 

(a) engage, or permit any Subsidiary of such Borrower to engage, in any
prohibited transaction which is reasonably likely to result in a civil penalty
or excise tax described in Sections 406 of ERISA or 4975 of the IRC for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the Department of Labor;

 

59



--------------------------------------------------------------------------------

(b) permit to exist with respect to any Benefit Plan any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the IRC), whether or
not waived;

 

(c) fail, or permit any Subsidiary of such Borrower to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Benefit Plan;

 

(d) terminate, or permit any Subsidiary of such Borrower to terminate, any
Benefit Plan where such event would result in any liability of such Borrower,
any of its Subsidiaries or any ERISA Affiliate under Title IV of ERISA;

 

(e) fail, or permit any Subsidiary of such Borrower to fail, to make any
required contribution or payment to any Multiemployer Plan;

 

(f) fail, or permit any Subsidiary of such Borrower to fail, to pay any required
installment or any other payment required under Section 412 of the IRC on or
before the due date for such installment or other payment;

 

(g) amend, or permit any Subsidiary of such Borrower to amend, a Plan resulting
in an increase in current liability for the plan year such that either of such
Borrower, any Subsidiary of such Borrower or any ERISA Affiliate is required to
provide security to such Plan under Section 401(a)(29) of the IRC; or

 

(h) withdraw, or permit any Subsidiary of such Borrower to withdraw, from any
Multiemployer Plan where such withdrawal is reasonably likely to result in any
liability of any such entity under Title IV of ERISA;

 

which, individually or in the aggregate, results in or reasonably would be
expected to result in a claim against or liability of such Borrower, any of its
Subsidiaries or any ERISA Affiliate in excess of $1,000,000.

 

7.20. Financial Covenants.

 

(a) Allow the Fixed Charge Coverage Ratio at the end of any fiscal quarter of
the Borrowers to be less than (i) on each such date occurring during the period
from the Closing Date though September 30, 2005, 1.10 to 1.00, and (ii) on each
such date occurring thereafter, 1.25 to 1.00.

 

(b) Allow the Senior Leverage Ratio at the end of any fiscal quarter of the
Borrowers to exceed the ratio of (i) on each such date occurring during the
period from the Closing Date though September 30, 2006, 2.25 to 1.00, and (ii)
on each such date occurring thereafter, 2.00 to 1.00.

 

60



--------------------------------------------------------------------------------

(c) Allow EBITDA at the end of any fiscal quarter of the Borrower during any
period set forth below to be less than the amount set forth below opposite such
period:

 

Period

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

Closing Date though September 30, 2006

   $ 35,000,000

October 1, 2006 though September 30, 2006

   $ 40,000,000

Thereafter

   $ 45,000,000

 

Notwithstanding anything to the contrary contained in this Section 7.20, at all
times during a Seasonal Increased Amount Period, each reference in this Section
7.20 to “fiscal quarter” shall be deemed to be a reference to “fiscal month” and
the financial covenants referred to in clauses (a) though (c) above shall be
tested at the end of each fiscal month of the Borrowers.

 

7.21. Capital Expenditures. Make capital expenditures in any fiscal year in
excess of 50% of Borrowers’ EBITDA for the prior fiscal year.

 

8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1. If Borrowers fail to pay, within five (5) Business Days of the date due or
the date when declared due and payable, any portion of the Obligations (whether
of principal, interest (including any interest which, but for the provisions of
the Bankruptcy Code, would have accrued on such amounts), fees and charges due
the Lender Group, reimbursement of Lender Group Expenses, or other amounts
constituting Obligations), provided that nothing contained herein shall prohibit
Agent from charging such amounts to the Borrowers’ loan account on the due date
thereof;

 

8.2. If any Borrower fails to perform or observe any term, provision, condition,
covenant or agreement contained in Section 7 of this Agreement;

 

8.3. If any Borrower fails to perform or observe any term, provision, condition,
covenant or agreement in this Agreement or any of the Loan Documents (other than
those listed in Sections 8.1 or 8.2), and, with respect to any such failure
which by its nature can be cured, such failure shall continue for a period of 20
days from the date of its occurrence; provided, however, that in the case of a
failure which by its nature can be cured under any of the following sections of
this Agreement, such failure shall continue for a period of 20 days from the
date the Borrower receives written notice from Agent of the existence of such
failure: Section 6.1 with respect to the maintenance of adequate books and
records; Section 6.3 with respect to Agent’s satisfaction with form of the
financial statements furnished to Agent; Sections 6.8 and 6.9 with respect to
the failure to make provision to the satisfaction of Agent for payment of the
obligations described therein;

 

61



--------------------------------------------------------------------------------

8.4. Many material portion of any Borrower’s properties or assets is attached,
seized, subjected to a writ or distress warrant; or is levied upon, or comes
into the possession of any-third Person;

 

8.5. If an Insolvency Proceeding is commenced by any Borrower,

 

8.6. If an Insolvency Proceeding is commenced against any Borrower and any of
the following events occur: (a) such Borrower consents to the institution of the
Insolvency Proceeding against it; (b) the petition commencing the Insolvency
Proceeding is not timely controverted; (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof; provided, however, that, during the pendency of such period,
the Lender Group shall be relieved of its obligation to extend credit hereunder;
(d) an interim trustee is appointed to take possession of all or a substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Borrower; or (e) an order for relief shall have
been issued or entered therein;

 

8.7. If any Borrower is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of its business
affairs;

 

8.8. If a notice of Lien, levy, or assessment is filed of record with respect to
any of any Borrower’s properties or assets by the United States Government, or
any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any of such Borrower’s properties or assets and the same is not
paid on the payment date thereof, provided that any such Lien, levy or
assessment shall not be an Event of Default if for less than $500,000 and if
fully reserved by Agent against Availability;

 

8.9. If a judgment or other claim in excess of $500,000 becomes a Lien or
encumbrance upon any material portion of any Borrower’s properties or assets and
is not stayed, satisfied or bonded against within ten days;

 

8.10. If there is a default in the Indenture or any other material agreement to
which any Borrower is a party with one or more third Persons and such default
(a) occurs at the final maturity of the obligations thereunder, or (b) results
in a right by such third Person(s), irrespective of whether exercised, to
accelerate the maturity of such Borrower’s obligations thereunder;

 

8.11. If any Borrower makes any optional redemption of Indebtedness under the
Indenture (other than as contemplated under Section 7.8) or any payment on
account of Indebtedness that has been contractually subordinated in right of
payment to the payment of the Obligations, except to the extent such payment is
permitted by the terms of the subordination provisions applicable to such
Indebtedness;

 

62



--------------------------------------------------------------------------------

8.12. If any misstatement or misrepresentation exists now or hereafter in any
warranty, representation, statement, or report made to the Lender Group by any
Borrower or any officer, employee, agent, or director of any Borrower, on the
date any such warranty, representation, statement, or report is made; or

 

8.13. If a “Change in Control” occurs under and as defined in the Indenture.

 

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

9.1. Rights and Remedies. Upon the occurrence, and during the continuation, of
an Event of Default Agent may, pursuant to Sections 17.4 and 17.5, without
notice of its election and without demand, do any one or more of the following,
all of which are authorized by Borrower:

 

(a) Declare all Obligations immediately due and payable;

 

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any of the Loan Documents;

 

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting the
Lender Group’s rights and security interests in the Collateral and without
affecting the Obligations;

 

(d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Agent considers advisable, and in such cases, Agent
will credit Borrowers’ Loan Account with only the net amounts received by Agent
in payment of such disputed, Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;

 

(e) Cause Borrower to hold all of their returned Inventory in trust for the
Lender Group, segregate all such returned Inventory from all other property of
any Borrower or in any Borrower’s possession and conspicuously label said
returned Inventory as the property of the Lender Group;

 

(f) Without notice to or demand upon any Borrower or any guarantor, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Borrowers agree to assemble the
Collateral if Agent so requires, and to make the Collateral available to Agent
as Agent may designate. Each Borrower authorizes Agent to enter the premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it,

 

63



--------------------------------------------------------------------------------

and to pay, purchase, contest, or compromise any encumbrance, charge, or Lien
that in Agent’s determination appears to conflict with the Liens of Agent (for
the benefit of the Lender Group) in the Collateral and to pay all expenses
incurred in connection therewith. With respect to any of Borrowers’ owned or
leased premises, each Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, for up to
120 days in order to exercise any of the Lender Group’s rights or remedies
provided herein, at law, in equity, or otherwise;

 

(g) Without notice to any Borrower (such notice being expressly ‘waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of Section 9505 of the Code), set off and apply
to the Obligations any and all (i) balances and deposits of Borrower held by the
Lender Group (including any amounts received in any Restricted Account), or (ii)
indebtedness at any time owing to or for the credit or the account of any
Borrower held by the Lender Group;

 

(h) Hold, as cash collateral, any and all balances and deposits of any Borrower
held by the Lender Group, and any amounts received in any Restricted Account, to
secure the full and final repayment of all of the Obligations;

 

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Agent is hereby granted a license or other right to use, without charge, any
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and each
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

 

(j) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including any Borrower’s premises) as Agent determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale;

 

(k) Agent shall give notice of the disposition of the Collateral as follows:

 

(1) Agent shall give Borrower and each holder of a security interest in the
Collateral who has filed with Agent a written request for notice, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, then the time on or after which the private sale or other
disposition is to be made;

 

(2) The notice shall be personally delivered or mailed, postage prepaid, to
Borrowers as provided in. Section 12, at least five days before the date fixed
for the sale, or at least five days before the date on or after which

 

64



--------------------------------------------------------------------------------

the private sale or other disposition is to be made; no notice needs to be given
prior to the disposition of any portion of the Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market. Notice to Persons other than Borrowers claiming an interest
in the Collateral shall be sent to such addresses as they have furnished to
Agent;

 

(3) If the sale is to be a public sale, Agent also shall give notice of the time
and place by publishing a notice one time at least five days before the date of
the sale in a newspaper of general circulation in the county in which the sale
is to be held;

 

(l) Agent may credit bid and purchase at any public sale; and

 

(m) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower. Any excess will be returned, without
interest and subject to the rights of third Persons, by Agent to Borrower.

 

9.2. Remedies Cumulative. The Lender Group’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative. The
Lender Group shall have all other rights and remedies not inconsistent herewith
as provided under the Code, by law, or in equity. No exercise by the Lender
Group of one right or remedy shall be deemed an election, and no waiver by the
Lender Group of any Event of Default shall be deemed a continuing waiver. No
delay by the Lender Group shall constitute a waiver, election, or acquiescence
by it.

 

10. TAXES AND EXPENSES.

 

If, after written request by Agent to Borrower, any Borrower fails to pay any
monies (whether taxes, assessments, insurance premiums, or, in the case of
leased properties or assets, rents or other amounts payable under such leases)
due to third Persons, or fails to make any deposits or furnish any required
proof of payment or deposit, all as required under the terms of this Agreement,
then, to the extent that Agent determines that such failure by such Borrower
could result in a Material Adverse Change, in its discretion and without prior
notice to Borrower, Agent may do any or all of the following: (a) make payment
of the same or any part thereof; (b) set up such reserves in Borrowers’ Loan
Account as Agent deems necessary to protect the Lender Group from the exposure
created by such failure; or (c) obtain and maintain insurance policies of the
type described in Section 6.10, and take any action with respect to such
policies as Agent deems prudent. Any such amounts paid by Agent shall constitute
Lender Group Expenses. Any such payments made by Agent shall not constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this Agreement. Agent need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

 

65



--------------------------------------------------------------------------------

11. WAIVERS; INDEMNIFICATION.

 

11.1. Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which such Borrower may in any way be liable.

 

11.2. The Lender Group’s Liability for Collateral. So long as the Lender Group
complies with its obligations, if any, under Section 9207 of the Code, the
Lender Group shall not in any way or manner be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person. All risk of loss, damage, or destruction of
the Collateral shall be borne by Borrower.

 

11.3. Indemnification. Borrowers shall pay, indemnify, defend, and hold each
Agent-Related Person, each Lender, each Participant, and each of their
respective officers, directors, employees, agents (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings, and
damages, and all reasonable attorneys fees and disbursements and other
reasonable and documented out-of-pocket costs and expenses actually incurred in
connection therewith (as and when they are incurred and irrespective of whether
suit is brought), at any time asserted against, imposed upon, or incurred by any
of them in connection with or as a result of or related to the execution,
delivery, enforcement, performance, and administration (including any of the
foregoing arising out of the administration of the credit facilities hereunder
on a joint borrowing basis) of this Agreement and any other Loan Documents or
the transactions contemplated herein, and with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event
or circumstance in any manner related thereto (all the foregoing, collectively,
the “Indemnified Liabilities”). Borrower shall have no obligation to any
Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person. This provision shall survive the termination of this Agreement and the
repayment of the Obligations.

 

11.4. Joint Borrowers.

 

(a) Each Borrower agrees that it is jointly and severally, directly and
primarily liable to the Agent and the Lenders for payment in full of all
Obligations, whether for principal, interest or otherwise and that such
liability is independent of the duties, obligations, and liabilities of the
other Borrowers. The Agent may bring a separate action or actions on each, any,
or all of the Obligations against any

 

66



--------------------------------------------------------------------------------

Borrower, whether action is brought against the other Borrowers or whether the
other Borrowers are joined in such action. In the event that any Borrower fails
to make any payment of any Obligations on or before the due date thereof, the
other Borrowers immediately shall cause such payment to be made or each of such
Obligations to be performed, kept, observed, or fulfilled.

 

(b) The Loan Documents are a primary and original obligation of each Borrower,
are not the creation of a surety relationship, and are an absolute,
unconditional, and continuing promise of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
the Loan Documents. Each Borrower agrees that its liability under the Loan
Documents shall be immediate and shall not be contingent upon the exercise or
enforcement by WFRF of whatever remedies it may have against the other
Borrowers, or the enforcement of any lien or realization upon any security WFRF
may at any time possess. Each Borrower consents and agrees that WFRF shall be
under no obligation (under Section 2899 or 3433 of the California Civil Code or
otherwise) to marshal any assets of any Borrower against or in payment of any or
all of the Obligations.

 

(c) Each Borrower acknowledges that it is presently informed as to the financial
condition of the other Borrowers and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations. Each Borrower hereby covenants that it will continue to keep
informed as to the financial condition of the other Borrowers, the status of the
other Borrowers and of all circumstances which bear upon the risk of nonpayment
of the Obligations. Absent a written request from any Borrower to WFRF for
information, such Borrower hereby waives any and all rights it may have to
require WFRF to disclose to such Borrower any information which WFRF may now or
hereafter acquire concerning the condition or circumstances of the other
Borrowers.

 

(d) The liability of each Borrower under the Loan Documents includes Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Obligations after prior Obligations have been satisfied in
whole or in part. To the maximum extent permitted by law, each Borrower hereby
waives any right to revoke its liability under the Loan Documents as to future
indebtedness, and in connection therewith, each Borrower hereby waives any
rights it may have under Section 2815 of the California Civil Code. If such a
revocation is effective notwithstanding the foregoing waiver, each Borrower
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by WFRF, (b) no such revocation shall
apply to any Obligations in existence on such date (including, any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Obligations made or created after such date to the extent
made or created pursuant to a

 

67



--------------------------------------------------------------------------------

legally binding commitment of WFRF in existence on the date of such revocation,
(d) no payment by such Borrower or from any other source prior to the date of
such revocation shall reduce the maximum obligation of the other Borrowers
hereunder, and (e) any payment by such Borrower or from any source other than
Borrowers, subsequent to the date of such revocation, shall first be applied to
that portion of the Obligations as to which the revocation is effective and
which are not, therefore, guaranteed hereunder, and to the extent so applied
shall not reduce the maximum obligation of each Borrower hereunder.

 

(e) (i) Each Borrower absolutely, unconditionally, knowingly, and expressly
waives:

 

(1) (A) notice of acceptance hereof; (B) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Obligations; (C) notice of the amount of the Obligations,
subject, however, to each Borrower’s right to make inquiry of WFRF to ascertain
the amount of the Obligations at any reasonable time; (D) notice of any adverse
change in the financial condition of the other Borrowers or of any other fact
that might increase such Borrower’s risk hereunder, (E) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents;. and (F) all notices (except if such notice is specifically
required to be given to Borrowers hereunder or under the Loan Documents) and
demands to which such Borrower might otherwise be entitled.

 

(2) its right, under Sections 2845 or 2850 of the California Civil Code, or
otherwise, to require WFRF to institute suit against, or to exhaust any rights
and remedies which WFRF has or may have against, the other Borrowers or any
third party, or against any Collateral provided by the other Borrowers, or any
third party. In this regard, each Borrower agrees that it is bound to the
payment of all Obligations, whether now existing or hereafter accruing, as fully
as if such Obligations were directly owing to WFRF by such Borrower. Each
Borrower further waives any defense arising by reason of any disability or other
defense (other than the defense that the Obligations shall have been fully and
finally performed and indefeasibly paid) of the other Borrowers or by reason of
the cessation from any cause whatsoever of the liability of the other Borrowers
in respect thereof.

 

(3) (A) any rights to assert against WFRF any defense (legal or equitable),
set-off, counterclaim, or claim which such Borrower may now or at any time
hereafter have against the other Borrowers or any other party liable to WFRF;
(B) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, (C) any defense such Borrower has to performance hereunder, and any
right such Borrower has to be exonerated, provided by Sections 2819, 2822, or
2825 of the

 

68



--------------------------------------------------------------------------------

California Civil Code, or otherwise, arising by reason of the impairment or
suspension of WFRF’s rights or remedies against the other Borrowers; the
alteration by WFRF of the Obligations; any discharge of the other Borrowers’
obligations to WFRF by operation of law as a result of WFRF’s intervention or
omission; or the acceptance by WFRF of anything in partial satisfaction of the
Obligations; (D) the benefit of any statute of limitations affecting such
Borrower’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Obligations shall similarly operate to defer or delay the operation of such
statute of limitations applicable to such Borrower’s liability hereunder.

 

(ii) Each Borrower absolutely, unconditionally, knowingly, and expressly waives
any defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by WFRF including any defense based upon an
election of remedies by WFRF under the provisions of Sections 580a, 580b, 580d,
and 726 of the California Code of Civil Procedure or any similar law of
California or any other jurisdiction; or (ii) any election by WFRF under
Bankruptcy Code Section 1111(b) to limit the amount of, or any collateral
securing, its claim against the Borrowers. Pursuant to California Civil Code
Section 2856(b):

 

“Each Borrower waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such Borrower’s rights of subrogation and reimbursement against
the other Borrowers by the operation of Section 580(d) of the California Code of
Civil Procedure or otherwise.”

 

“Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property. This means, among other
things:

 

a. WFRF may collect from such Borrower without first foreclosing on any real or
personal property collateral pledged by the other Borrower or any third Person.

 

b. If WFRF forecloses on any real property collateral pledged by the other
Borrower or any third Person:

 

1) The amount of the Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 

2) WFRF may collect from such Borrower even if WFRF, by foreclosing on the real
property collateral, has destroyed any right such Borrower may have to collect
from the other Borrower or any third Person.

 

69



--------------------------------------------------------------------------------

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.”

 

If any of the Obligations at any time is secured by a mortgage or deed of trust
upon real property, WFRF may elect, in its sole discretion, upon a default with
respect to the Obligations, to foreclose such mortgage or deed of trust
judicially or nonjudicially in any manner permitted by law, before or after
enforcing the Loan Documents, without diminishing or affecting the liability of
any Borrower hereunder except to the extent the Obligations are repaid with the
proceeds of such foreclosure. Each Borrower understands that (a) by virtue of
the operation of California’s antideficiency law applicable to nonjudicial
foreclosures, an election by WFRF nonjudicially to foreclose such a mortgage or
deed of trust probably would have the effect of impairing or destroying rights
of subrogation, reimbursement, contribution, or indemnity of such Borrower
against the other Borrowers or other guarantors or sureties, and (b) absent the
waiver given by such Borrower, such an election would prevent WFRF from
enforcing the Loan Documents against such Borrower. Understanding the foregoing,
and understanding that such Borrower is hereby relinquishing a defense to the
enforceability of the Loan Documents, such Borrower hereby waives any right to
assert against WFRF any defense to the enforcement of the Loan Documents,
whether denominated “estoppel” or otherwise, based on or arising from an
election by WFRF nonjudicially to foreclose any such mortgage or deed of trust.
Each Borrower understands that the effect of the foregoing waiver may be that
each Borrower may have liability hereunder for amounts with respect to which
such Borrower may be left without rights of subrogation, reimbursement,
contribution, or indemnity against the other Borrower or other guarantors or
sureties. Each Borrower also agrees that the “fair market value” provisions of
Section 580a of the California Code of Civil Procedure shall have no
applicability with respect to the determination of such Borrower’s liability
under the Loan Documents.

 

(iii) Until such time as all Obligations have been fully, finally, and
indefeasibly paid in full, in cash, each Borrower hereby absolutely,
unconditionally, knowingly, and expressly postpones: (1) any right of
subrogation such Borrower has or may have as against the other Borrowers with
respect to the Obligations; (2) any right to proceed against the other Borrowers
or any other Person, now or hereafter, for contribution, indemnity,
reimbursement, or any other suretyship rights and claims, whether direct or
indirect, liquidated or contingent, whether arising under express or implied
contract or by operation of law, which such Borrower may now have or hereafter
have as against the other Borrowers with respect to the Obligations; and (3) any
right to proceed or seek recourse against or with respect to any property or
asset of the other Borrowers.

 

70



--------------------------------------------------------------------------------

(iv) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS SECTION 11.4, EACH BORROWER HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL
BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2825, 2839, 2845, 2848, 2849, AND 2850, CALIFORNIA CODE OF CIVIL PROCEDURE
SECTIONS 580a, 580b, 580c, 580d, AND 726, CALIFORNIA UNIFORM COMMERCIAL CODE
SECTIONS 3116, 3118, 3119, 3419, 3605, 9610, 9612, 9615, 9624, 9625 AND 9627,
AND CHAPTER 2 OF TITLE 14 OF PART 4 OF DIVISION 3 OF THE CALIFORNIA CIVIL CODE.

 

(f) Each Borrower consents and agrees that, without notice to or by such
Borrower, and without affecting or impairing the liability of such Borrower
hereunder, WFRF may, by action or inaction:

 

  (i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the Loan
Documents, or any part thereof, with respect to the other Borrowers;

 

  (ii) release the other Borrowers or grant other indulgences to the other
Borrowers in respect thereof; or

 

  (iii) release or substitute any guarantor, if any, of the Obligations, or
enforce, exchange, release, or waive any security for the Obligations or any
guaranty of the Obligations, or any portion thereof.

 

(g) WFRF shall have the right to seek recourse against each Borrower to the
fullest extent provided for herein, and no election by WFRF to proceed in one
form of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of WFRF’s right to proceed in any other form of action or
proceeding or against other parties unless WFRF has expressly waived such right
in writing. Specifically, but without limiting the generality of the foregoing,
no action or proceeding by WFRF under the Loan Documents shall serve to diminish
the liability of any Borrower thereunder except to the extent that WFRF finally
and unconditionally shall have realized indefeasible payment by such action or
proceeding.

 

(h) The Obligations shall not be considered indefeasibly paid for purposes of
this Section 11.4 unless and until all payments to WFRF are no longer subject to
any right on the part of any person, including any Borrower, any Borrower as a
debtor in possession, or any trustee (whether appointed pursuant to 11 U.S.C.,
or

 

71



--------------------------------------------------------------------------------

otherwise) of any Borrower’s assets to invalidate or set aside such payments or
to seek to recoup the amount of such payments or any portion thereof, or to
declare same to be fraudulent or preferential. Upon such full and final
performance and indefeasible payment of the Obligations, WFRF shall have no
obligation whatsoever to transfer or assign its interest in the Loan Documents
to any Borrower. In the event that, for any reason, any portion of such payments
to WFRF is set aside or restored, whether voluntarily or involuntarily, after
the making thereof, then the obligation intended to be satisfied thereby shall
be revived and continued in full force and effect as if said payment or payments
had not been made, and each Borrower shall be liable for the full amount WFRF is
required to repay plus any and all costs and expenses (including attorneys’ fees
and attorneys’ fees incurred pursuant to 11 U.S.C.) paid by WFRF in connection
therewith.

 

Borrowers and each of them warrant and agree that each of the waivers and
consents set forth herein are made after consultation with legal counsel and
with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Borrowers otherwise
may have against other Borrowers, the Lender Group or others, or against
Collateral. If any of the waivers or consents herein are determined to be
contrary to any applicable law or public policy, such waivers and consents shall
be effective to the maximum extent permitted by law.

 

12. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other Loan Document shall be in writing and
(except for financial statements and other informational documents which may be
sent by first-class mail, postage prepaid) shall be personally delivered or sent
by registered or certified mail (postage prepaid, return receipt requested),
overnight courier, or telefacsimile to Borrower or to Agent, as the case may be,
at its address set forth below:

 

            If to Borrowers:

   3925 E. Broadway Road      Suite 100      Phoenix, Arizona 85040      Attn:
Chief Financial Officer      Fax No. 602-366-3942

            with copies to:

   GIBSON, DUNN & CRUTCHER LLP      333 South Grand Avenue      Los Angeles,
California 90071-3197      Attn: Brian D. Kilb, Esq.      Fax No. 213.229.7520

            If to Agent or the

   WELLS FARGO RETAIL FINANCE

            Lender Group in case

   One Boston Place

            of Agent:

   18th Floor

 

72



--------------------------------------------------------------------------------

    Boston, Massachusetts 02108     Attn: Jennifer Blanchette     Fax No.
617.523.4029

with copies to:

  BINGHAM McCUTCHEN LLP     150 Federal Street     Boston, Massachusetts 02110  
  Attn: Robert A.J. Barry, Esq.     Fax No. 617.951.8736

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other. All
notices or demands sent in accordance with this Section 12, other than notices
by Agent in connection with Sections 9504 or 9505 of the Code, shall be deemed
received on the earlier of the date of actual receipt or three days after the
deposit thereof in the mail. Each Borrower acknowledges and agrees that notices
sent by Agent in connection with Sections 9610, 9611, 9612, or 9620 of the Code
shall be deemed sent when deposited in the mail or personally delivered, or,
where permitted by law, transmitted by telefacsimile or other similar method set
forth above.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. THE
PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE
STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF
CALIFORNIA OR, AT THE SOLE OPTION OF THE LENDER GROUP, IN ANY OTHER COURT IN
WHICH THE LENDER GROUP SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH
HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY. EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13. EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING

 

73



--------------------------------------------------------------------------------

OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

14. DESTRUCTION OF BORROWERS’ DOCUMENTS.

 

All documents, schedules, invoices, agings, or other papers delivered to Agent
may be destroyed or otherwise disposed of by Agent four months after they are
delivered to or received by Agent, unless Borrowers requests, in writing, the
return of said documents, schedules, or other papers and makes arrangements, at
Borrowers’ expense, for their return.

 

15. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

15.1. Assignments and Participations.

 

(a) Any Lender may, with the written consent of Agent, assign and delegate to
one or more Eligible Transferees (each an “Assignee”) all, or any ratable part,
of the Obligations, the Commitments, and the other rights and obligations of
such Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided. however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, shall have been given to Borrower and Agent by such Lender and the
Assignee; (ii) such Lender and its Assignee shall have delivered to Borrower and
Agent a fully executed Assignment and Acceptance (“Assignment and Acceptance”)
in the form of Exhibit A-1; and (iii) the assignor Lender or Assignee has paid
to Agent for Agent’s sole and separate account a processing fee in the amount of
$5,000. Anything contained herein to the contrary notwithstanding, the consent
of Agent shall not be required (and payment of any fees shall not be required)
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender.

 

(b) From and after the date that Agent notifies the assignor Lender that it has
received a fully executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender

 

74



--------------------------------------------------------------------------------

under the Loan Documents, and (ii) the assignor Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the. remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto), and such
assignment shall effect a novation between Borrower and the Assignee.

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties, or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency, or
value of this Agreement or any other Loan Document furnished pursuant hereto;
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or any
guarantor or the performance or observance by Borrower or any guarantor of any
of its obligations under this Agreement or any other Loan Document furnished
pursuant hereto; (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender, or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (5) such Assignee appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (6) such Assignee agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d) Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments of the Assignor and
Assignee arising therefrom. The Commitment allocated to each Assignee shall
reduce such Commitment of the assigning Lender pro tanto.

 

(e) Any Lender may at any time, with the written consent of Agent, which consent
shall not be unreasonably withheld, sell to one or more Persons (a
“Participant”) participating interests in the Obligations, the Commitment, and
the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender’s obligations

 

75



--------------------------------------------------------------------------------

under this Agreement shall remain unchanged, (ii) the Originating Lender shall
remain solely responsible for the performance of such obligations, (iii)
Borrower and Agent shall continue to deal solely and directly with the
Originating Lender in connection with the, Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no
Originating Lender shall transfer or grant any participating interest under
which the Participant has any right to approve or consent to, or vote with
respect to, any amendment to, or waiver with respect to, this Agreement or any
other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would (A)
extend the final maturity date of the Obligations hereunder in which such
participant is participating; (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating; (C) release
all or a material portion of the Collateral (except to the extent expressly
provided herein or in any of the Loan Documents) supporting the Obligations
hereunder in which such Participant is participating; (D) postpone the payment
of or reduce the amount of, the interest or fees hereunder in which such
Participant is participating; or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums in respect of the Obligations
hereunder in which such Participant is participating; and (v) all amounts
payable by Borrower hereunder shall be determined as if such Originating Lender
had not sold such participation. The rights of any Participant shall only be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any direct rights as to the other
Lenders, Agent, Borrower, the Collections, the Collateral, or otherwise in
respect of the Advances or the Letters of Credit. No Participant shall have the
right to participate directly in the making of decisions by the Lenders among
themselves.

 

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose to the proposed assignee or
participant all documents and information which it now or hereafter may have
relating to Borrower or Borrower’s business if such Person has agreed to be
bound by the confidentiality provisions of this Agreement.

 

(g) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

 

15.2. Successors. This Agreement shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties; provided,
however, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void. No consent to assignment by the Lenders
shall release Borrower from its Obligations. A Lender may assign this Agreement
and its rights and duties hereunder pursuant to Section 15.1 and, except as
expressly required pursuant to Section 15.1, no consent or approval by Borrower
is required in connection with any such assignment.

 

76



--------------------------------------------------------------------------------

16. AMENDMENTS; WAIVERS.

 

16.1. Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by the Required Lenders (or by Agent at the written request
of the Required Lenders) and Borrower and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders and Borrower and
acknowledged by Agent, do any of the following:

 

(a) increase or extend the Commitment of any Lender;

 

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

 

(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances which is required for the Lenders or any of
them to take any action hereunder;

 

(e) increase the advance rate with respect to Advances (except for the
restoration of an advance rate after the prior reduction thereof), or change
Section 2.1(b);

 

(f) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders;

 

(g) release Collateral other than as permitted by Section 17.11;

 

(h) change the definition of “Required Lenders”;

 

(i) release Borrower from any Obligation for the payment of money; or

 

(j) amend any of the provisions of Article 17.

 

and, provided further that no amendment, waiver or consent shall, unless in
writing and signed by Agent, affect the rights or duties of Agent under this
Agreement or any other Loan Document; and, provided further, that the limitation
contained in clause (e) above

 

77



--------------------------------------------------------------------------------

shall not be deemed to limit the ability of Agent to make Advances or Agent
Loans, as applicable, in accordance with the provisions of Sections 2,1(g), (h),
or (l). The foregoing notwithstanding, any amendment, modification, waiver,
consent, termination, or release of or with respect to any provision of this
Agreement or any other Loan Document that relates only to the relationship of
the Lender Group among themselves, and that does not affect the rights or
obligations of Borrower, shall not require consent by or the agreement of
Borrower.

 

16.2. No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement, any other Loan
Document, or any present or future supplement hereto or thereto, or in any other
agreement between or among Borrower and Agent and/or any Lender, or delay by
Agent or any Lender in exercising the same, will operate as a waiver thereof. No
waiver by Agent or any Lender will be effective unless it is in writing, and
then only to the extent specifically stated. No waiver by Agent or the Lenders
on any occasion shall affect or diminish Agent’s and each Lender’s rights
thereafter to require strict performance by Borrower of any provision of this
Agreement. Agent’s and each Lender’s rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
which Agent or any Lender may have.

 

17. AGENT; THE LENDER GROUP.

 

17.1. Appointment and Authorization of Agent. Each Lender hereby designates and
appoints WFRF as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Agent agrees to act as such on the
express conditions contained in this Article 17. The provisions of this Article
17 are solely for the benefit of Agent and the Lenders, and Borrower shall not
have any rights as a third party beneficiary of any of the provisions contained
herein; provided, however, that the provisions of Sections 17.10, 17.11, and
17.16(d) also shall be for the benefit of Borrower. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary or other non-contractual relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations, or liabilities
shall be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which Agent is expressly entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents, including making the
determinations contemplated by Section 2.1(b). Without limiting the generality
of the foregoing, or of any other provision of the Loan

 

78



--------------------------------------------------------------------------------

Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Advances, the
Collateral, the Collections, and related matters; (b) execute and/or file any
and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim for Lenders, notices and
other written agreements with respect to the Loan Documents; (c) make Advances
for itself or on behalf of Lenders as provided in the Loan Documents; (d)
exclusively receive, apply, and distribute the Collections as provided in the
Loan Documents; (e) open and maintain such bank accounts and lock boxes as Agent
deems necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections; (f)
perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower, the Advances, the Collateral, the
Collections, or otherwise related to any of same as provided in the Loan
Documents; and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 

17.2. Delegation of Duties. Except as otherwise provided in this Section, Agent
may execute any of its duties under this Agreement or any other Loan Document by
or through agents, employees, or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this Section and without gross negligence or willful misconduct.
The foregoing notwithstanding, Agent shall not make any material delegation of
duties to subagents or non-employee delegees without the prior written consent
of Required Lenders (it being understood that routine delegation of such
administrative matters as filing financing statements, or conducting appraisals
or audits, is not viewed as a material delegation that requires prior Required
Lender approval).

 

17.3. Liability of Agent-Related Persons. None of the Agent-Related Persons
shall (i) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or, (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by Borrower, or any
Subsidiary or Affiliate of Borrower, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement, or other document referred to or provided for
in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements

 

79



--------------------------------------------------------------------------------

contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books, or records of Borrower, or any of Borrower’s
Subsidiaries or Affiliates.

 

17.4. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent, or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower or counsel to any Lender), independent accountants, and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders or all
Lenders, as applicable, and until such instructions are received, Agent shall
act, or refrain from acting, as it deems advisable so long as it is not grossly
negligent or guilty of willful misconduct. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
Lenders, as applicable, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.

 

17.5. Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of Agent or the Lenders,
except with respect to Defaults and Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has, or is deemed to have, actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 17.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders;
provided, however, that:

 

(a) At all times, Agent may propose and, with the consent of Required Lenders
(which shall not be unreasonably withheld and which shall be deemed to have been
given by a Lender unless such Lender has notified Agent to the contrary in
writing within three Business Days of notification of such proposed actions by
Agent) exercise, any remedies on behalf of the Lender Group; and

 

(b) At all times, once Required Lenders or all Lenders, as the case may be, have
approved the exercise of a particular remedy or pursuit of a course of

 

80



--------------------------------------------------------------------------------

action, Agent may, but shall not be obligated to, make all administrative
decisions in connection therewith or take all other actions reasonably
incidental thereto (for example, if the Required Lenders approve the foreclosure
of certain Collateral, Agent shall not be required to seek consent for the
administrative aspects of conducting such sale or handling of such Collateral).

 

17.6. Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition, and creditworthiness of
Borrower and any other Person (other than the Lender Group) party to a Loan
Document, and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals, and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition, and
creditworthiness of Borrower, and any other Person (other than the Lender Group)
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition, or creditworthiness of Borrower, and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

 

17.7. Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent deems reasonably necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including without limiting the generality of the
foregoing, but subject to any requirements of the Loan Documents that it obtain
any applicable consents or engage in any required consultation, court costs,
reasonable attorneys fees and expenses, costs of collection by outside
collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrower are
obligated to reimburse Agent or Lenders for such expenses pursuant to the Loan
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from Collections to reimburse Agent for such out-of-pocket
costs and expenses prior to the distribution of any amounts to Lenders. In the
event Agent is not reimbursed for such costs and expenses from Collections, each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
Agent for the amount of such Lender’s

 

81



--------------------------------------------------------------------------------

Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrower and without limiting
the obligation of Borrower to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to the Agent-Related Persons of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence, bad faith, or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including attorney fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 17.7 shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

 

17.8. Agent in Individual Capacity. WFRF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests, in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though WFRF were
not Agent hereunder without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, WFRF and its Affiliates may
receive information regarding Borrower or its Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall be under no obligation to provide such information to them. With
respect to the Agent Loans and Agent Advances, WFRF shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not Agent, and the terms “Lender” and “Lenders” include WFRF in
its individual capacity.

 

17.9. Successor Agent. Agent may resign as Agent following notice of such
resignation (“Notice”) to the Lenders and Borrower, and effective upon the
appointment of and acceptance of such appointment by, a successor Agent. If
Agent resigns under this Agreement, the Required Lenders shall appoint any
Lender or Eligible Transferee as successor Agent for the Lenders. If no
successor Agent is appointed within 30 days of such retiring Agent’s Notice,
Agent may appoint a successor Agent, after consulting with the Lenders and
Borrower. In any such event, upon the acceptance of its appointment as successor
Agent hereunder, such successor Agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term “Agent” shall mean such successor
Agent and the retiring Agent’s appointment, powers, and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 17 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

82



--------------------------------------------------------------------------------

17.10. Withholding Tax.

 

(a) If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the IRC and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the IRC, such Lender agrees
with and in favor of Agent and Borrower, to deliver to Agent and Borrower:

 

(i) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed IRS Forms 1001 and W-8
before the payment of any interest in the first calendar year and before the
payment of any interest in each third succeeding calendar year during which
interest may be paid under this Agreement;

 

(ii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form 4224 before the payment of any interest is due in
the first taxable year of such Lender and in each succeeding taxable year of
such Lender during which interest may be paid under this Agreement, and IRS Form
W-9; and

 

(iii) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax.

 

Such Lender agrees to promptly notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(b) If any Lender claims exemption from, or reduction of withholding tax under a
United States tax treaty by providing IRS Form 1001 and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Borrower, such Lender agrees to notify Agent and Borrower of the
percentage amount in which it is no longer the beneficial owner of . Obligations
of Borrower to such Lender. To the extent of such percentage amount, Agent and
Borrower will treat such Lender’s IRS Form 1001 as no longer valid.

 

(c) If any Lender claiming exemption from United States withholding tax by
filing IRS Form 4224 with Agent sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrower to such Lender,
such Lender agrees to undertake sole responsibility for complying with the
withholding tax requirements imposed by Sections 1441 and 1442 of the IRC.

 

83



--------------------------------------------------------------------------------

(d) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other documentation required by subsection (a) of this Section are
not delivered to Agent, then Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding tax.

 

(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent or Borrower did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent and Borrower of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify Agent and Borrower fully for
all amounts paid, directly or indirectly, by Agent or Borrower as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent or Borrower under this Section,
together with all costs and expenses (including attorneys fees and expenses).
The obligation of the Lenders under this subsection shall survive the payment of
all Obligations and the resignation of Agent.

 

17.11. Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize Agent, to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrower of all Obligations; and upon such termination
and payment Agent shall deliver to Borrower, at Borrower’s sole cost and
expense, all UCC termination statements and any other documents necessary to
terminate the Loan Documents and release the Liens with respect to the
Collateral; (ii) constituting property being sold or disposed of if a release is
required or desirable in connection therewith and if Borrower certifies to Agent
that the sale or disposition is permitted under Section 7.4 of this Agreement or
the other Loan Documents (and Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which
Borrower owned no interest at the time the Lien was granted or at any time
thereafter, or (iv) constituting property leased to Borrower under a lease that
has expired or been terminated in a transaction permitted under this Agreement.
Except as provided above, Agent will not release any Lien on any Collateral
without the prior written authorization of the Lenders; provided, however, that
Agent may, in its discretion, without prior authorization of Lenders, release
any Lien on Collateral where the value of such Collateral released at any one
time is not in excess of $100,000 and the value of all such Collateral released
in any calendar year is not in excess of $250,000. Upon request by Agent or
Borrower at any time, the Lenders will confirm in writing Agent’s authority to
release any such Liens on particular types or items of Collateral pursuant to
this Section 17.11; provided, however, that (i) Agent shall not be required to
execute any document necessary to evidence such release on terms that, in
Agent’s opinion, would expose

 

84



--------------------------------------------------------------------------------

Agent to liability or create any obligation or entail any consequence other than
the release of such Lien without recourse, representation, or warranty, and (ii)
such release shall not in any manner discharge, affect or impair the Obligations
or any Liens (other than those expressly being released), upon (or obligations
of Borrower in respect of) all interests retained by Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrower, is cared for, protected, or
insured or has been encumbered, or that the Liens of the Agent (for the benefit
of the Lender Group) have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

 

17.12. Restrictions on Actions by Lenders; Sharing of Payments.

 

(a) Each of the Lenders agrees that it shall not, without the express consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of Agent, set off against the Obligations any amounts owing by such
Lender to Borrower or any accounts of Borrower now or hereafter maintained with
such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so by Agent, take or cause to be taken any action,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral the purpose of which is, or could be, to give such Lender any
preference or priority against the other Lenders with respect to the Collateral.

 

(b) Subject to Section 17.8, if, at any time or times any Lender shall receive
(i) by payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or
any payments with respect to the Obligations of Borrower to such Lender arising
under, or relating to, this Agreement or the other Loan Documents, except for
any such proceeds or payments received by such Lender from Agent pursuant to the
terms of this Agreement, or (ii) payments from Agent in excess of such Lender’s
Pro Rata Share of all such distributions by Agent, such Lender shall promptly
(1) turn the same over to Agent, in kind, and with such endorsements as may be
required to negotiate the same to Agent, or in same day funds, as applicable,
for the account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (2) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied ratably as among the Lenders in accordance with their Pro Rata

 

85



--------------------------------------------------------------------------------

Shares; provided, however, that if all or part of such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

17.13. Agency for Perfection. Agent and each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Liens of the Lender Group in
assets which, in accordance with Division 9 of the UCC can be perfected only by
possession. Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.

 

17.14. Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds pursuant to the instructions set forth on Schedule C-1, or
pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to Agent. Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium or interest on revolving advances or otherwise.

 

17.15. Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents relating to the Collateral, for the ratable benefit
(subject to Section 4.1) of the Lender Group. Each member of the Lender Group
agrees that any action taken by Agent, Required Lenders, or all Lenders, as
applicable, in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent, Required
Lenders, or all Lenders, as applicable, of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

17.16. Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By signing this Agreement, each Lender,

 

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports;

 

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;

 

86



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrower and will
rely significantly upon Borrowers’ Books and records, as well as on
representations of Borrower’s personnel;

 

(d) agrees to keep all Reports and other material information obtained by it
pursuant to the requirements of this Agreement in accordance with its reasonable
customary procedures for handling confidential information; it being understood
and agreed by Borrower that in any event such Lender may make disclosures (i)
reasonably required by any bona fide potential or actual Assignee, transferee,
or Participant in connection with any contemplated or actual assignment or
transfer by such Lender of an interest herein or any participation interest in
such Lender’s rights hereunder, (ii) of information that has become public by
disclosures made by Persons other than such Lender, its Affiliates, assignees,
transferees, or participants, or (iii) as required or requested by any court,
governmental or administrative agency, pursuant to any subpoena or other legal
process, or by any law, statute, regulation, or court order; provided, however,
that, unless prohibited by applicable law, statute, regulation, or court order,
such Lender shall notify Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any such non-public material information concurrent with, or where
practicable, prior to the disclosure thereof, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrower; and (ii) to pay and protect, and indemnify, defend, and hold Agent and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses and other amounts (including,
attorney costs) incurred by Agent and any such other Lender preparing a Report
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender promptly upon receipt thereof; (y)
to the extent that Agent is entitled, under any provision of the Loan Documents,
to request additional reports or information from Borrower, any Lender may, from
time to time, reasonably request Agent to exercise such right as specified in
such Lender’s notice to Agent, whereupon Agent promptly shall request of
Borrower the additional reports or information specified by such Lender, and,
upon receipt thereof, Agent promptly shall provide a copy of same to such
Lender; and (z) any time that Agent renders to Borrower a statement regarding
the Loan Account, Agent shall send a copy of such statement to each Lender.

 

87



--------------------------------------------------------------------------------

17.17. Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any Advances shall
constitute the several (and not joint) obligations of the respective Lenders on
a ratable basis, according to their respective Commitments, to make an amount of
such Advances not to exceed, in principal amount, at any one time outstanding,
the amount of their respective Commitments. Nothing contained herein shall
confer upon any Lender any interest in, or subject any Lender to. any liability
for, or in respect of the business, assets, profits, losses, or liabilities of
any other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
17.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make Advances, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

 

18. GENERAL PROVISIONS.

 

18.1. Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers and the Lender Group.

 

18.2. Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire. Agreement.

 

18.3. Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed or resolved against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

 

18.4. Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

18.5. Counterparts; Telefacsimile Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery

 

88



--------------------------------------------------------------------------------

of an executed counterpart of this Agreement by telefacsimile shall be equally
as effective as delivery of an original executed counterpart of this Agreement.
Any party delivering an executed counterpart of this Agreement by telefacsimile
also shall deliver an original executed counterpart of this Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

 

18.6. Revival and Reinstatement of Obligations.

 

(a) If the incurrence or payment of the Obligations by any Borrower or any
guarantor of the Obligations or the transfer by any or all of such parties to
the Lender Group of any property of either or both of such parties should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, and other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrowers or such
guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

18.7. Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

18.8. Existing Loan Agreement Superseded. On the Closing Date, this Agreement
shall supersede the Existing Loan Agreement in its entirety, except as provided
in this §18.8. On the Closing Date, the rights and obligations of the parties
evidenced by the Existing Loan Agreement shall be evidenced by this Agreement
and the other Loan Documents, the “Advances” and all other “Obligations” as each
such term is defined in the Existing Loan Agreement shall be converted to
Advances and Obligations as defined herein and the Existing Letters of Credit
issued by the Agent for the account of the Borrowers prior to the Closing Date
shall be converted into L/Cs or L/C Guaranties, as applicable, under this
Agreement. Without limiting the generality of the foregoing and to the extent
necessary, the Lenders and the Agent reserve all of their rights under the
Existing Loan Agreement in respect of all present and future Obligations under,
inter alia, the Existing Credit Agreement, as amended and restated by this
Agreement. All interest and fees and expenses, if any, owing or accruing under
or in respect of the Existing Loan Agreement through the Closing Date shall be
calculated as of the Closing Date (pro rated in the case of any fractional
periods), and shall be paid on the Closing Date. Commencing on the Closing Date,
the all fees hereunder shall be payable by the Borrowers to the Administrative
Agent for the account of the Lenders in accordance with this Agreement.

 

89



--------------------------------------------------------------------------------

18.9. U.S. Patriot Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act..

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in Los Angeles, California.

 

LESLIE’S POOLMART, INC.,

a Delaware corporation

By

 

/s/ Donald J. Anderson

--------------------------------------------------------------------------------

Title:

  Executive Vice President and Chief Executive Officer. LPM MANUFACTURING, INC.,

a California corporation

By

 

/s/ Donald J. Anderson

--------------------------------------------------------------------------------

Title:

  Executive Vice President and Chief Executive Officer.

 

91



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE LLC, as

Agent and as a Lender

By

 

/s/

--------------------------------------------------------------------------------

Title:

  Senior Vice President